               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 1 of 82




1    THE LAW OFFICE OF
     PAUL K. JOSEPH, PC
2
     PAUL K. JOSEPH (SBN 287057)
3    paul@pauljosephlaw.com
     4125 W. Pt. Loma Blvd., No. 309
4
     San Diego, CA 92110
5    Phone: (619) 767-0356
     Fax: (619) 331-2943
6
     THE LAW OFFICE OF
7    JACK FITZGERALD, PC
     JACK FITZGERALD (SBN 257370)
8
     jack@jackfitzgeraldlaw.com
9    TREVOR M. FLYNN (SBN 253362)
     trevor@jackfitzgeraldlaw.com
10
     MELANIE PERSINGER (SBN 275423)
11   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
12
     3636 Fourth Avenue, Suite 202
13   San Diego, California 92103
     Phone: (619) 692-3840
14
     Fax: (619) 362-9555
15   Counsel for Plaintiffs and Proposed Class
16                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
17                                                   Case No:
18                                                   CLASS ACTION
      HOWARD CLARK and MICHAEL SIMS on
19
      behalf of themselves, those similarly situated
                                                     COMPLAINT FOR:
20    and the general public,
                                                     VIOLATIONS OF CAL. BUS. &
21                                                   PROF. CODE §§17200 et seq.; CAL.
                         Plaintiffs,
22                                                   BUS. & PROF. CODE §§17500 et seq.;
                         v.                          CAL. CIV. CODE §§ 1750 et seq.; N.Y.
23
                                                     GEN. BUS. L. § 349; N.Y. GEN. BUS. L.
24    PERFECT BAR, LLC,                              § 350; BREACH OF EXPRESS &
25                                                   IMPLIED WARRANTIES
                         Defendant.
26
27                                                 DEMAND FOR JURY TRIAL

28

                                 Clark et al. v. Perfect Bar, LLC
                                  CLASS ACTION COMPLAINT
                      Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 2 of 82




1                                                      TABLE OF CONTENTS
2
     INTRODUCTION.................................................................................................................... 1 
3
4    JURISDICTION & VENUE .................................................................................................... 2 

5    INTRADISTRICT ASSIGNMENT......................................................................................... 2 
6    PARTIES.................................................................................................................................. 2 
7
     FACTS ..................................................................................................................................... 3 
8
              I.        There Has Been a Recent Rise in Human Sugar Consumption ........................ 3 
9
              II.       The Body’s Physiological Response to Excess Sugar Consumption ................ 8 
10
                                  The Body’s Response to Glucose ........................................................... 8 
11
                                  The Body’s Response to Fructose ......................................................... 11 
12
                                  The Addiction Response ....................................................................... 12 
13
              III.      There Has Been a Dramatic Rise in Obesity & Chronic Disease That
14
                        Parallels the Rise in Human Sugar Consumption ........................................... 13 
15
              IV.       There is Substantial Scientific Evidence That Excess Sugar
16
                        Consumption Causes Metabolic Syndrome, Cardiovascular Disease,
17
                        Type 2 Diabetes, and Other Morbidity ............................................................ 14 
18
                                  Excess Sugar Consumption Causes Metabolic Syndrome ................... 14 
19
                                  Excess Sugar Consumption Causes Type 2 Diabetes ........................... 18 
20
                                  Excess Sugar Consumption Causes Cardiovascular Disease ............... 22 
21
                                  Excess Sugar Consumption Causes Liver Disease ............................... 24 
22
                                  Excess Sugar Consumption Causes Obesity ......................................... 25 
23
                                  Excess Sugar Consumption Causes Inflammation ............................... 30 
24
                                  Excess Sugar Consumption Causes High Blood Triglycerides
25
                                  and Abnormal Cholesterol Levels......................................................... 32 
26
                                  Excess Sugar Consumption is Associated with Hypertension.............. 36 
27
28
                                                                    i
                                                   Clark et al. v. Perfect Bar, LLC
                                                    CLASS ACTION COMPLAINT
                    Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 3 of 82




1                               Excess Sugar Consumption is Associated with Alzheimer’s
2                               Disease, Dementia, and Cognitive Decline........................................... 38 
3                               Excess Sugar Consumption is Linked to Some Cancers ...................... 39 
4                               Based on the Scientific Evidence, Authoritative Scientific and
5                               Health Organizations Recommend Restricting Added Sugar
6                               Consumption to Below 5% or 10% of Daily Calories .......................... 40 
7            V.       Defendant’s Marketing and Sale of the High-Sugar “Perfect Bars” ............... 41 
8                               The High-Sugar Perfect Bars’ Composition ......................................... 43 
9                               The Perfect Bars’ Misleading Packaging and Labeling Claims ........... 44 
10                              Defendant Deceptively Omits, Intentionally Distracts From, and
11                              Otherwise Downplays the Bars’ High Added Sugar Content............... 50 
12           VI.      The Labeling of the High-Sugar Products Violates California, New
13                    York, and Federal Laws and Regulations ....................................................... 51 
14                              Any Violation of Federal Food Labeling Statutes or Regulations
15                              is a Violation of California and New York Law .................................. 51 
16                              The High-Sugar Products’ False and Misleading Labeling
17                              Claims Render Them Misbranded ........................................................ 52 
18                              The Products are Misbranded Because they Bear Nutrient
19                              Content Claims without Complying with the Requirements for
20                              Making those Claims............................................................................. 53 
21           VII.  Plaintiffs’ Purchase, Reliance, and Injury ....................................................... 58 
22   CLASS ACTION ALLEGATIONS ...................................................................................... 62 
23
     CAUSES OF ACTION .......................................................................................................... 64 
24
             FIRST CAUSE OF ACTION .................................................................................... 64 
25
             SECOND CAUSE OF ACTION ............................................................................... 66 
26
             THIRD CAUSE OF ACTION ................................................................................... 67 
27
             FOURTH CAUSE OF ACTION ............................................................................... 69 
28
                                                                ii
                                               Clark et al. v. Perfect Bar, LLC
                                                CLASS ACTION COMPLAINT
                    Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 4 of 82




1            FIFTH CAUSE OF ACTION .................................................................................... 70 
2            SIXTH CAUSE OF ACTION ................................................................................... 70 
3            SEVENTH CAUSE OF ACTION ............................................................................. 73 
4            EIGHTH CAUSE OF ACTION ................................................................................ 73 
5            NINTH CAUSE OF ACTION................................................................................... 75 
6    PRAYER FOR RELIEF......................................................................................................... 76 
7
     JURY DEMAND ................................................................................................................... 77
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               iii
                                               Clark et al. v. Perfect Bar, LLC
                                                CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 5 of 82




1          Plaintiffs Howard Clark and Michael Sims on behalf of themselves, all others
2    similarly situated, and the general public, by and through their undersigned counsel, hereby
3    sue Defendant Perfect Bar, LLC (“Defendant”), and allege the following upon their own
4    knowledge, or where they lack personal knowledge, upon information and belief, including
5    the investigation of their counsel.
6                                          INTRODUCTION
7                 A vast body of reliable scientific evidence establishes that excessive
8    consumption of added sugar—any amount above approximately 5% of daily caloric intake—
9    is toxic to the human body and greatly increases the risk of cardiovascular disease, diabetes,
10   liver disease, and a wide variety of other chronic diseases.
11                Despite the compelling evidence that sugar acts as a chronic liver toxin,
12   detrimentally affecting health, and despite that as much as 24% of the calories in “Perfect
13   Bars” (the “Products”) come from added sugar, Defendant markets and label these so-called
14   “health food” bars with health and wellness claims with the goal of increasing the price and
15   sales of its high-sugar bars.
16                 The claims, designed to appeal to health conscious consumers, however, are
17   deceptive because they are incompatible with the dangers of the excessive sugar
18   consumption to which the Products contribute.
19                Plaintiffs, who were deceived into purchasing the Products, bring this action
20   challenging Defendant’s deceptive conduct on behalf of themselves and all other similarly
21   situated consumers in the United States alleging violations of California’s Consumer Legal
22   Remedies Act (Cal. Civ. Code §§ 1750, et seq., “CLRA”), Unfair Competition Law (Cal.
23   Bus. & Prof. Code §§ 17200, et seq., “UCL”), False Advertising Law (Cal. Bus. & Prof.
24   Code §§ 17500, et seq., “FAL”), New York’s Unfair and Deceptive Business Practices Law,
25   N.Y. Gen. Bus. L. § 349 (“UDBP”) and False Advertising Law, N.Y. Gen. Bus. L. § 350
26   (“NY FAL”). Plaintiffs also allege breaches of express and implied warranties under
27   California and New York state law.
28
                                                      1
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                   Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 6 of 82




1                   Plaintiffs primarily seek an order compelling Defendant to cease marketing the
2    high-sugar Products using deceptive claims.
3                                       JURISDICTION & VENUE
4                   This Court has jurisdiction over this action pursuant to 28 U.S.C. §
5    1332(d)(2)(A), the Class Action Fairness Act, because the matter in controversy exceeds the
6    sum or value of $5,000,000 exclusive of interest and costs. In addition, more than two-thirds
7    of the members of the class reside in states other than the state in which Defendant is a citizen
8    and in which this case is filed, and therefore any exceptions to jurisdiction under 28 U.S.C.
9    § 1332(d) do not apply.
10                  The Court has personal jurisdiction over Defendant because it is incorporated
11   and headquartered in California, and has purposely availed itself of the benefits and
12   privileges of conducting business activities within the State of California through the
13   intentional promotion, marketing, distribution, and sale of the high-sugar Products in
14   California.
15                  Venue is proper in the Northern District of California pursuant to 28 U.S.C. §
16   1391 because Plaintiff Clark resides in this district, many of the acts and transactions giving
17   rise to this action occurred in this district, and because Defendant has intentionally availed
18   itself of the laws and markets within this district through the promotion, marketing,
19   distribution and sale of the high-sugar Products in this district and is subject to personal
20   jurisdiction in this district.
21                                    INTRADISTRICT ASSIGNMENT
22                  This civil action arises out of transactions, which occurred in San Francisco
23   County. Pursuant to Civil Local Rule 3-2(c), (d), this action is correctly assigned to the San
24   Francisco or Oakland Division.
25                                             PARTIES
26                  Plaintiff Howard Clark is a resident of San Francisco County and citizen of
27   California.
28                  Plaintiff Michael Sims is a resident of Albany County and citizen of New York.
                                                       2
                                      Clark et al. v. Perfect Bar, LLC
                                        CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 7 of 82




1                 Defendant Perfect Bar, LLC is a Delaware Corporation with its principal place
2    of business at 3931 Sorrento Valley Blvd., Suite 100, San Diego, California 92121. Perfect
3    Bar, LLC manufactures, distributes, and markets the Products. Defendant claims on its
4    website (perfectbar.com) that the Products were created in “Sunny San Diego,” and each
5    Product label lists a San Diego address. Perfect Bar CEO and founder, Bill Keith, has made
6    statements in the media that the executive staff are located in Sorrento Valley, while the bars
7    are manufactured in Miramar. Based on a reasonable investigation, Defendant does not
8    appear to maintain any corporate offices outside of California.
9                                               FACTS
10   I.    There Has Been a Recent Rise in Human Sugar Consumption
11                Sugars are sweet, short-chain, soluble carbohydrates. Simple sugars are called
12   monosaccharides, while disaccharides are formed when two monosaccharides undergo a
13   condensation reaction. The three most common sugars in our diets are fructose, glucose, and
14   sucrose. Other sugars, like lactose, found in milk, and maltose, formed during the
15   germination of grains like barley, are not generally consumed in large amounts. Glucose is
16   a monosaccharide that occurs naturally in fruits and plant juices and is the primary product
17   of photosynthesis. Most ingested carbohydrates (like bread and pasta) are converted into
18   glucose during digestion, and glucose is the form of sugar transported around the body in
19   the bloodstream, and used by the cells for energy. Fructose is a monosaccharide that occurs
20   naturally in fruits and honey. It is the sweetest of the sugars. Sucrose is a disaccharide
21   comprised of one molecule of glucose chemically linked to one molecule of fructose. It is
22   found in sugar cane and beets. Common table sugar is sucrose. During digestion and prior
23   to blood absorption, enzymes called sucrases cleave a sucrose molecule into its constituent
24   parts, glucose and fructose.
25                Humans’ consumption of sugar has shifted dramatically over time. Cro-
26   Magnon men during the Paleolithic age were hunters and gatherers, with a diet mainly
27   comprised of meat, high in protein, moderate in fat, and low in carbohydrates. Fruits and
28
                                                     3
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                   Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 8 of 82




1    berries were the major source of carbohydrates, and starch consumption was low.1 In 1200
2    B.C., a process was developed in India for extracting sugar in the form of cane juice called
3    khanda, which is where the word “candy” comes from. For nearly 3,000 years, sugar was
4    rare, reserved for nobility. The invention of the pot still in 1700 A.D., however, allowed
5    mass production of refined sugar. But it was still extraordinarily expensive until the middle
6    of the 18th century, when there was a worldwide growth in sugar production, including in
7    America. Thus, humans have been consuming sugar in substantial amounts for less than 300
8    years.
9                    For most of that time, Americans’ sugar consumption was almost exclusively
10   table sugar, with only small amounts of glucose and fructose ingested from fruit.2 And sugar
11   was a condiment, added to coffee or tea, with control over the amount eaten.
12                   In the 1960s, the food industry developed technologies to extract starch from
13   corn, then convert it to glucose, some of which could then be converted to fructose, leading
14   to the development of corn-derived sweeteners, most notably high-fructose corn syrup
15   (HFCS).3 Although HFCS is comprised of both fructose and glucose, unlike with sucrose,
16   the fructose is not chemically bound to the glucose in a new molecule. Thus the fructose in
17   HFCS is referred to as “free” fructose. HFCS can be produced with different fructose-to-
18   glucose ratios. The most common are HFCS-42 and HFCS-55, containing 42% and 55%
19   fructose. Some HFCS, however, can be as much as 90% fructose, i.e., HFCS-90. Food
20   manufacturers have recently begun referring to HFCS-90 on food label ingredients
21   statements as simply “fructose.”
22
23   1
      Tappy, L., et al., “Metabolic Effects of Fructose in the Worldwide Increase in Obesity,”
24   Physiology Review, Vol. 90, 23-46, at 24 (2010) [hereinafter “Tappy, Metabolic Effects of
     Fructose”].
25
     2
26       Id.
     3
27       Id. (citation omitted).
28
                                                       4
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 9 of 82




1                 Fructose is sweeter than either glucose or sucrose. In fruit, it serves as a marker
2    for foods that are nutritionally rich. Before the development of the worldwide sugar industry,
3    fructose in the human diet was limited to items like honey, dates, raisins, molasses, figs,
4    grapes, raw apples, apple juice, persimmons, and blueberries (which contain approximately
5    10-15% fructose). Food staples like milk, vegetables, and meat have essentially no fructose.
6    Thus, until relatively recently, human beings have had little dietary exposure to fructose.4
7                 But the low cost and long shelf-life of HFCS has contributed to a rapid increase
8    in its consumption over the last 45 years, and thus the consumption of fructose. Between
9    1970 and 2000, the United States’ yearly per capita HFCS consumption went from 0.292 kg
10   per person, to 33.4 kg per person, a greater than 100-fold increase.5
11                Today, the majority of sugars in typical American diets are added to foods
12   during processing, preparation, or at the table.6 The two primary sources of added sugar in
13   processed food are HFCS and sucrose (i.e., granulated sugar used, for example, in baked
14   goods). Added sugar is in more than 74% of processed foods,7 under more than 60 different
15   names.8 Although the tendency is to associate sugar with sweets, added sugar is found in
16   many savory processed foods, like bread, soup, and pasta sauce.
17
18   4
      Bray, G., “How bad is fructose?,” American Journal of Clinical Nutrition, Vol. 86, 895-96
19   (2007) [hereinafter, “Bray, How Bad is Fructose?”].
     5
20     Bray, G.A., et al., “Consumption of high-fructose corn syrup in beverages may play a role
     in the epidemic of obesity,” American Journal of Clinical Nutrition, Vol. 79, 537, 537, 540
21
     (2004) [hereinafter “Bray, HFCS Role in Obesity Epidemic”].
22   6
       U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Dietary Guidelines for
23   Americans, 2010,” at 27 (2010) available at
24   http://www.health.gov/dietaryguidelines/dga2010/DietaryGuidelines2010.pdf.
     7
25    Ng, S.W., et al., “Use of caloric and non-caloric sweeteners in US consumer packaged foods,
     2005-9, Journal of the Academy of Nutrition and Dietetics, Vol. 112, No. 11, 1828-34 (2012).
26
     8
27    Some examples: Agave nectar, Barbados sugar, Barley malt, Barley malt syrup, Beet sugar,
     Brown sugar, Buttered syrup, Cane juice, Cane juice crystals, Cane sugar, Caramel, Carob
28
                                                     5
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 10 of 82




1                   There has been a rise over the past 45 years in Americans’ consumption of
2    added sugars. From 1970 to 2000, there was a 25% increase in available added sugars in the
3    U.S.9 The American Heart Association found that between 1970 and 2005, added sugars
4    available for consumption increased by an average of 76 calories per day, from 25 teaspoons
5    (400 calories) to 29.8 teaspoons (476 calories), a 19% increase.10 The Continuing Survey of
6    Food Intake by Individuals from 1994 to 1996 showed that the average person had a daily
7    added sugars intake of 79 grams, equal to 316 calories and about 15% of energy intake.
8    Those in the top one-third of fructose consumption ingested 137 grams of added sugars per
9    day (548 calories, about 26% of energy per day), and those in the top 10% of fructose
10   consumption ingested 178 grams of fructose per day (712 calories, about 34% of energy).11
11                  In 2014, researchers analyzing data obtained from National Health and
12   Nutrition Examination Survey (NHANES) showed that during the most recent period of
13
14   syrup, Castor sugar, Coconut palm sugar, Coconut sugar, concentrated fruit juices,
15   Confectioner’s sugar, Corn sweetener, Corn syrup, Corn syrup solids, Date sugar, Dehydrated
     case juice, Demerara sugar, Dextrin, Dextrose, Evaporated cane juice, Free-flowing brown
16   sugars, Fructose, Fruit juice, Fruit juice concentrate, Glucose, Glucose solids, Golden sugar,
17   Golden syrup, Grape sugar, High-Fructose Corn Syrup (HFCS), Honey, Icing sugar, Invert
     sugar, Malt syrup, Maltodextrin, Maltol, Maltose, Mannose, Maple syrup, Molasses,
18   Muscovado, Palm sugar, Panocha, Powdered sugar, Raw sugar, Refiner’s syrup, Rice syrup,
19   Saccharose, Sorghum Syrup, Sucrose, Sugar (granulated), Sweet Sorghum, Syrup, Treacle,
     Turbinado sugar, and Yellow sugar.
20
     9
       Bray, How Bad is Fructose?, supra n.4, at 895 (citing Havel, P.J., “Dietary fructose:
21
     implications for dysregulation of energy homeostasis and lipid/carbohydrate metabolism,
22   Nutrition Reviews, Vol. 63, 133-57 (2005) [hereinafter, “Havel, Dietary Fructose”]).
23   10
       Johnson, R.K., et al., on behalf of the American Heart Association Nutrition Committee of
24   the Council on Nutrition, Physical Activity, and Metabolism and Council on Epidemiology
     and Prevention, “Dietary Sugars Intake and Cardiovascular Health: A Scientific Statement
25   From the American Heart Association,” Circulation, Vol. 120, 1011-20, at 1016-17 (2009)
26   [hereinafter “AHA Scientific Statement”].
     11
27        Bray, How Bad is Fructose?, supra n.4, at 895.
28
                                                      6
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 11 of 82




1    2005-2010, the mean percent of calories from added sugar in the American diet was 14.9%.
2    Most adults, 71.4%, consumed 10% or more of their calories from added sugar, while about
3    10% of adults consumed 25% or more of their calories from added sugar.12
4                  While the availability and consumption of added sugars was increasing over the
5    past several decades, documents published in September 2016 demonstrated that “[t]he sugar
6    industry paid scientists in the 1960s to play down the link between sugar and heart disease
7    and promote saturated fat as the culprit instead . . . .”13 The documents show, for example,
8    that “the Sugar Research Foundation, known today as the Sugar Association, paid three
9    Harvard scientists the equivalent of about $50,000 in today’s dollars to publish a 1967 review
10   of research on sugar, fat and heart disease.”14 Due to the effort of the sugar industry and its
11   supporters, U.S. food policy, including FDA rulemaking, for many decades inappropriately
12   focused on fats, largely ignoring the detrimental health consequences of consuming
13   excessive added sugar, leading to the obesity and type 2 diabetes epidemics present in the
14   U.S. today.
15                 Today, “the vast majority of the U.S. population exceeds recommended intakes
16   of . . . added sugars.”15 Despite some reduction in added sugar intake recently, “intakes of
17
18
     12
19     Yang, Quanhe, et al., “Added Sugar Intake and Cardiovascular Diseases Mortality Among
     US Adults,” Journal of the American Medical Association, at E4-5 (published online Feb. 3,
20   2014) [hereinafter, “Yang, NHANES Analysis”].
21   13
       Anahad O’Connor, “How the Sugar Industry Shifted Blame to Fat,” New York Times (Sept.
22   12, 2016).
23   14
          Id.
24   15
        U.S. Dep’t of Agric. & U.S. Dep’t of Health & Human Servs., “Scientific Report of the
25   2015 Dietary Guidelines Advisory Committee: Advisory Report to the Secretary of Health
     and Human Services and the Secretary of Agriculture,” at 26 (February 2015), available at
26
     http://www.health.gov/dietaryguidelines/2015-scientific-report/PDFs/Scientific-Report-of-
27   the-2015-Dietary-Guidelines-Advisory-Committee.pdf.
28
                                                     7
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                   Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 12 of 82




1    added sugars are still very high . . . and are well above recommended limits . . . .”16
2    Approximately 90% of the population exceeds recommended daily limits.17
3    II.      The Body’s Physiological Response to Excess Sugar Consumption
4                      The Body’s Response to Glucose
5                      The body needs some glucose, largely to meet the brain’s metabolic demands,
6    but also because all living cells use glucose for energy. Blood glucose levels below 25mg/dL
7    may result in coma, seizure, or death, while levels consistently exceeding 180 mg/dL can
8    cause long-term damage, including renal failure and atherosclerosis.
9                      For these reasons, blood glucose concentration is tightly-regulated by
10   homeostatic regulatory systems. When blood glucose rises after a meal, beta cells in the
11   pancreas secrete insulin into the blood, which helps muscle, fat, and liver cells absorb the
12   glucose for energy, lowering the blood sugar. Too little blood sugar stimulates the secretion
13   of hormones that counteract the insulin and thus restore normal blood sugar.18
14                     During certain steps in processing glucose, the body forms fructose. However,
15   unlike with glucose, there is no biological need for dietary fructose, i.e., fructose consumed
16   from food, whether fruit, honey, HFCS, or some other form. Moreover, unlike glucose,
17   fructose does not directly stimulate insulin secretion.
18                     The body processes glucose and fructose differently. With little processing,
19   fructose passes through the small intestine, into blood bound for the liver, so that it is taken
20   up nearly 100% for processing in the liver (a characteristic shared by substances commonly
21   referred to as poisons). By contrast, glucose is both “burned up” by cells directly, and
22
23
     16
24        Id. at 38.
25   17
          Id. at 35.
26   18
       Ludwig, David S., “The Glycemic Index: Physiological Mechanisms Relating to Obesity,
27   Diabetes, and Cardiovascular Disease,” Journal American Medical Association, Vol. 287,
     No. 18, 2414-23, at 2415 (May 8, 2002) (citation omitted).
28
                                                         8
                                        Clark et al. v. Perfect Bar, LLC
                                         CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 13 of 82




1    processed elsewhere outside the liver, so that the liver must process only 20% of glucose
2    consumed.
3                  So much glucose is burned up prior to liver processing, because all the body’s
4    cells contain a transporter that, when stimulated by insulin, takes in glucose from the blood.
5    By contrast, fructose can only be absorbed by cells that contain a different transporter, which
6    most cells lack.
7                  The liver is capable of processing relatively small amounts of sugar, meted out
8    slowly. This is one of the reasons that eating the fructose in fruit is not problematic: the sugar
9    in fruit is encased in the fruit’s fiber, which slows the sugar’s uptake, and some sugar encased
10   in fruit fiber may not even be released. Thus fruit consumption does not overwhelm the liver.
11   Notably, adding fiber to foods that are high in sugar does not replicate this effect, because
12   the sugar and fiber remain separate, and the sugar is not encased in the fiber like it is in fruit.
13   Fruit also comes packaged with nutrients, like vitamins, that are beneficial for health, and
14   sends satiation signals to the brain, telling it that the body is full.
15                 Because the liver has some capacity to process sugar, there does appear to be a
16   “safe” threshold of daily added sugar consumption, small enough not to overload the liver:
17   approximately 5% of calories, or about 38 grams (9 teaspoons, 150 calories) per day for men,
18   25 grams (6 teaspoons, 100 calories) per day for women, up to 25 grams (6 teaspoons, 100
19   calories) for children between 8 and 18 years old, and 12 grams (3 teaspoons, 48 calories)
20   for children 4 to 8 years old, which is the basis of the American Heart Association’s
21   foregoing recommendations for maximum daily added sugar intake.19
22                 But the long-term consumption of excess sugar can have dire physiological
23   consequences, acting as a chronic, dose-dependent liver toxin, overloading the liver and
24   causing chronic metabolic disease, also sometimes called metabolic syndrome, a cluster of
25
26
     19
27      AHA Scientific Statement, supra n.10; see also “How Much Is Too Much?,” at
     http://www.sugarscience.org/the-growing-concern-of-overconsumption.
28
                                                       9
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 14 of 82




1    symptoms that, when present together, increase a person’s risk of chronic disease like
2    cardiovascular disease and type 2 diabetes.
3                 When excess sugar consumption overloads the liver, the glucose increases
4    insulin secretion, while the fructose gets turned into liver fat, causing insulin resistance. The
5    combination over time results in rapid and dramatic increases in blood glucose and insulin
6    concentrations.20 Over time, individuals with frequent insulin secretion may develop insulin
7    resistance, where the body produces insulin but does not use it effectively, so that glucose
8    builds up in the blood instead of being absorbed by the cells. Because the muscle, fat, and
9    liver cells do not respond properly to insulin and thus cannot easily absorb glucose from the
10   bloodstream, the body needs higher levels of insulin. Eventually the pancreas’ beta cells
11   cannot keep up with this increasing demand, and over time can no longer produce enough
12   insulin to overcome insulin resistance, so blood glucose levels remain high.
13                Currently, about two-thirds of the American population is overweight, about
14   one-quarter to one-third is diabetic or pre-diabetic, and another one-quarter is hypertensive.
15   Many Americans also have high serum triglycerides. Insulin resistance is a component of all
16   of these health issues.
17                Energy deposition into fat cells by insulin stimulate them to secrete a hormone
18   called leptin, which is a natural appetite suppressant that tells the brain the body is full and
19   can stop eating. Generally, glucose suppresses the hunger hormone, ghrelin, and stimulates
20   leptin. But high insulin levels brought on by excess sugar consumption have been linked to
21   leptin resistance, where the brain is desensitized to the hormone and so no longer “hears” the
22
23
24   20
       Janssens, J.P., et al., “Effects of soft drink and table beer consumption on insulin response
25   in normal teenagers and carbohydrate drink in youngsters,” European Journal of Cancer
     Prevention, Vol. 8, 289-95 (1999) (“In contrast to table beer, consumption of regular soft
26
     drinks induced a fast and dramatic increase in both glucose and insulin concentration within
27   a maximum 1 hour after consumption.”).
28
                                                     10
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 15 of 82




1    message to stop eating.21 Because increased insulin makes the body feel hungry, excess sugar
2    consumption can create a vicious cycle in which the more sugar one eats, the hungrier one
3    feels.
4                 The Body’s Response to Fructose
5                 But it is the fructose, found in most processed foods, that appears to cause the
6    greatest harm in the shortest amount of time. Nearly all added sugars contain significant
7    amounts of fructose. For example, HFCS typically contains approximately 42% or 55%
8    fructose, while table sugar and other sweeteners, like cane sugar, contain 50% fructose.
9                 Fructose is the most lipophilic carbohydrate, meaning it easily converts to a
10   form, glycerol, that supports conversion to fats, including free fatty acids, a damaging form
11   of cholesterol called very low-density lipoprotein (VLDL), and triglycerides, which get
12   stored as fat. Studies in humans and animals have shown that fructose is preferentially
13   metabolized to lipid (fat) in the liver, leading to increased triglyceride levels, which are
14   associated with insulin resistance and cardiovascular disease.22 Fatty acids created during
15   fructose metabolism accumulate as fat droplets in the liver, also causing insulin resistance,
16   as well as non-alcoholic fatty liver disease. In addition, when the liver turns excess sugar
17   into liver fat and becomes insulin resistant, that generates hyperinsulinemia, which drives
18   energy storage into body fat.
19                Glucose does not do this. Following consumption of 120 calories of glucose,
20   less than 1 calorie should be stored as fat, while 120 calories of fructose should result in 40
21   calories being stored as fat.
22
23   21
       Shapiro, A., et al., “Fructose-induced leptin resistance exacerbates weight gain in response
24   to subsequent high-fat feeding,” American Journal of Physiology, Regulatory, Integrative
     and Comparative Physiology, Vol. 295, No. 5, R1370-75 (2008).
25
     22
       Elliot, S.S., et al., “Fructose, weight gain, and the insulin resistance syndrome,” American
26
     Journal of Clinical Nutrition, Vol. 76, 911-22 (2002) [hereinafter, “Elliot, Fructose & Insulin
27   Resistance”]; Bray, How Bad is Fructose?, supra n.4; Havel, Dietary Fructose, supra n.9.
28
                                                     11
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 16 of 82




1                 The metabolism of fructose also creates several waste products and toxins,
2    including uric acid, which drives up blood pressure, causes gout, and is a risk factor for
3    cardiovascular disease because the production of uric acid utilizes nitric oxide, a key
4    modulator of vascular function, and causes inflammation. Experimental human studies
5    confirm that fructose feeding raises serum uric acid levels.23
6                 Moreover, fructose interferes with the brain’s communication with leptin,
7    which may result in overeating. And while glucose suppresses ghrelin, thus reducing hunger,
8    fructose has no effect on ghrelin.
9                 The Addiction Response
10                Research shows that, for some people, eating sugar produces characteristics of
11   craving and withdrawal, along with chemical changes in the brain’s reward center, the limbic
12   region, which can be similar to those of people addicted to drugs like cocaine and alcohol.24
13   These changes are linked to a heightened craving for more sugar.25 This can create a vicious
14   cycle leading to chronic illness.
15
16
17
18
     23
       Nguyen, S., et al., “Sugar Sweetened Beverages, Serum Uric Acid, and Blood Pressure in
19
     Adolescents,” Journal of Pediatrics, Vol. 154, No. 6, 807-13 (June 2009) (citations omitted)
20   [hereinafter, “Nguyen, Serum Uric Acid”]; Johnson, R.J., “Potential role of sugar (fructose)
     in the epidemic of hypertension, obesity and the metabolic syndrome, diabetes, kidney
21
     disease, and cardiovascular disease,” American Journal of Clinical Nutrition, Vol. 86, 899-
22   906 (2007); Nakagawa, T., et al., “A causal role for uric acid in fructose-induced metabolic
     syndrome,” American Journal of Physiology, Vol. 290, F625-31 (2006).
23
     24
24     Volkow, N.D., et al., “Drug addiction: the neurobiology of behavior gone awry,” Nature
     Reviews Neuroscience, Vol. 5, No. 12, 963-70 (2004); Brownell, K.D., et al., “Food and
25   addiction: A comprehensive handbook,” Oxford University Press (2012).
26   25
        Avena, N., “Evidence for sugar addiction: behavioral and neurochemical effects of
27   intermittent, excessive sugar intake,” Neuroscience Behavior Review, Vol. 52, No. 1, 20-39
     (2008).
28
                                                    12
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 17 of 82




1    III.   There Has Been a Dramatic Rise in Obesity & Chronic Disease That Parallels
2           the Rise in Human Sugar Consumption
3                 As noted above, there was a dramatic rise in Americans’ use of sugar, first in
4    the mid-18th century, then again starting in the United States in about 1970, with the
5    introduction into the market of HFCS. Concurrently with these changes in the diet have been
6    alarming rises in obesity and chronic disease.
7                 In 1924, New York City health commissioner Haven Emerson noted a seven-
8    fold increase in diabetes rates in the city. In 1931, Dr. Paul Dudley White, a cardiologist at
9    Massachusetts General Hospital, warned of an epidemic of heart disease. And in 1988,
10   scientists learned about the advent of adolescent type 2 diabetes.
11                In 2004, researchers reported their analysis of food consumption patterns from
12   1967 to 2000. Noting that HFCS consumption increased more than 1,000% from 1970 to
13   1990, “far exceeding the changes in intake of any other food or food group,” researchers
14   found this “mirrors the rapid increase in obesity” seen during the same period, as
15   demonstrated in the below graphic.26
16
17
18
19
20
21
22
23
24
     26
25      Bray, HFCS Role in Obesity Epidemic, supra n.5, at 537, 540-41 & Table 2; see also
     Flegal, K.M., et al., “Prevalence and trends in obesity among US adults, 1999-2000,” Journal
26
     of the American Medical Association, Vol. 288, 1723-27 (2002); Putnam, J.J., et al., “Food
27   consumption, prices and expenditures, 1970-97,” U.S. Department of Agriculture Economic
     Research Service statistical bulletin no. 695 (April 1999).
28
                                                    13
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 18 of 82




1
2
3
4
5
6
7
8
9
10
11
12                Besides the compelling circumstantial evidence that increased sugar

13   consumption has led to chronic disease, there is substantial research showing the causal

14   mechanisms of disease and demonstrating substantial increased risk of chronic disease with

15   excess sugar consumption.

16   IV.   There is Substantial Scientific Evidence That Excess Sugar Consumption Causes

17         Metabolic Syndrome, Cardiovascular Disease, Type 2 Diabetes, and Other

18         Morbidity

19                Research shows that overloading the mitochondria—the energy-burning

20   factories within the cells—in any given organ will manifest various forms of chronic

21   metabolic disease. Whatever organ becomes insulin resistant manifests its own chronic

22   metabolic disease. For example, insulin resistance of the liver leads to type 2 diabetes. Insulin

23   resistance of the brain causes Alzheimer’s disease. Insulin resistance of the kidney leads to

24   chronic renal disease.

25                After artificial trans fat, the chemical that best overloads mitochondria is sugar.

26                Excess Sugar Consumption Causes Metabolic Syndrome

27                Excess consumption of added sugar leads to metabolic syndrome by stressing

28   and damaging crucial organs, including the pancreas and liver. When the pancreas, which
                                                     14
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 19 of 82




1    produces insulin, becomes overworked, it can fail to regulate blood sugar properly. Large
2    doses of fructose can overwhelm the liver, which metabolizes fructose. In the process, the
3    liver will convert excess fructose to fat, which is stored in the liver and released into the
4    bloodstream. This process contributes to key elements of metabolic syndrome, including
5    high blood fats and triglycerides, high cholesterol, high blood pressure, and extra body fat,
6    especially in the belly.27
7                 Metabolic disease has been linked to type 2 diabetes, cardiovascular disease,
8    obesity, polycystic ovary syndrome, nonalcoholic fatty liver disease, and chronic kidney
9    disease, and is defined as the presence of any three of the following:
10                a.      Large Waist Size (35” or more for women, 40” or more for men);
11                b.      High triglycerides (150mg/dL or higher, or use of cholesterol
12         medication);
13                c.      High total cholesterol, or HDL levels under 50mg/dL for women, and 40
14         mg for men;
15                d.      High blood pressure (135/85 mm or higher); or
16                e.      High blood sugar (100mg/dL or higher).
17                More generally, “metabolic abnormalities that are typical of the so-called
18   metabolic syndrome . . . includ[e] insulin resistance, impaired glucose tolerance, high
19   concentrations of circulating triacylglycerols, low concentrations of HDLs, and high
20   concentrations of small, dense LDLs.”28
21
22
23   27
       Te Morenga, L., et al., “Dietary sugars and body weight: systematic review and meta-
24   analyses of randomized controlled trials and cohort studies,” BJM (January 2013)
     [hereinafter, “Te Morenga, Dietary Sugars & Body Weight”].
25
     28
       Fried, S.K., “Sugars, hypertriglyceridemia, and cardiovascular disease,” American Journal
26
     of Clinical Nutrition, Vol. 78 (suppl.), 873S-80S, at 873S (2003) [hereinafter, “Fried,
27   Hypertriglyceridemia”].
28
                                                    15
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 20 of 82




1                 56 million Americans have metabolic syndrome, or about 22.9% over the age
2    of 20, placing them at higher risk for chronic disease.
3                 In 2010, Harvard researchers published a meta-analysis of three studies,
4    involving 19,431 participants, concerning the effect of consuming sugar-sweetened
5    beverages on risk for metabolic syndrome. They found participants in the highest quantile
6    of 1-2 servings per day29 had an average 20% greater risk of developing metabolic syndrome
7    than did those in the lowest quantile of less than 1 serving per day, showing “a clear link
8    between SSB consumption and risk of metabolic syndrome . . . .”30
9                 Researchers who studied the incidence of metabolic syndrome and its
10   components in relation to soft drink consumption in more than 6,000 participants in the
11   Framingham Heart Study found that individuals who consumed 1 or more soft drinks per
12   day (i.e., 140-150 calories and 35-37.5 grams of sugar or more) had a 48% higher prevalence
13   of metabolic syndrome than infrequent consumers, those who drank less than 1 soft drink
14   per day. In addition, the frequent-consumer group had a 44% higher risk of developing
15   metabolic syndrome.31
16                Recently, researchers concluded a study to determine whether the detrimental
17   effects of dietary sugar were due to extremely high dosing, excess calories, or because of its
18
19
20
     29
       Because 1 sugar-sweetened beverage typically has 140-150 calories and 35-37.5 grams of
21
     sugar per 12-ounce serving, this is equivalent to between 140 and 300 calories per day, and
22   35 to 75 grams of sugar per day.
23   30
       Malik, Vasanti S., et al., “Sugar-Sweetened Beverages and Risk of Metabolic Syndrome
24   and Type 2 Diabetes,” Diabetes Care, Vol. 33, No. 11, 2477-83, at 2477, 2480-81 (November
     2010) [hereinafter “Malik, 2010 Meta-Analysis”].
25
     31
       Dhingra, R., et al., “Soft Drink Consumption and Risk of Developing Cardiometabolic Risk
26
     Factors and the Metabolic Syndrome in Middle-Aged Adults in the Community,”
27   Circulation, Vol. 116, 480-88 (2007) [hereinafter “Dhingra, Cardiometabolic Risk”].
28
                                                    16
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 21 of 82




1    effects on weight gain, rather than caused by sugar consumption directly.32 In other words,
2    the researchers dissociated the metabolic effects of dietary sugar from its calories and effects
3    on weight gain.
4                   Because the researchers did not want to give subjects sugar to see if they got
5    sick, they instead took sugar away from people who were already sick to see if they got well.
6    But if subjects lost weight, critics would argue that the drop in calories or weight loss was
7    the reason for the clinical improvement. Therefore, the researchers designed the study to be
8    isocaloric, by giving back to subjects the same number of calories in starch that were taken
9    away in sugar. The study involved 43 children, ages 8 to 19, each obese with at least one
10   other co-morbidity demonstrating metabolic problems. All were high consumers of added
11   sugar in their diets.33
12                  To perform the study, researchers assessed subjects’ home diets by two
13   questionnaires to determine how many calories, and how much fat, protein, and carbohydrate
14   they were eating. Subjects were then tested at a hospital based on their home diets. Then, for
15   the next 9 days, researchers catered the subjects’ meals. The macronutrient percentages of
16   fat, protein, and carbohydrate were not changed. Subjects were fed the same calories and
17   percent of each macronutrient as their home diet; but within the carbohydrate fraction,
18   researchers took the added sugar out, and substituted starch. For example, researchers took
19   pastries out, and put bagels in; took yogurt out, and put baked potato chips in; took chicken
20   teriyaki out, and put turkey hot dogs in (although subjects were still given whole fruit).
21   Researchers reduced subjects’ dietary sugar consumption from 28% to 10% of calories.
22   Researchers also gave subjects a scale to take home, and each day they would weigh
23
24   32
       Robert H. Lustig, et al., “Isocaloric Fructose Restriction and Metabolic Improvement in
25   Children with Obesity and Metabolic Syndrome,” Pediatric Obesity, Vol. 24, No. 2, 453-60
26   (Feb. 2016).
     33
27        See id. at 453-54.
28
                                                     17
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 22 of 82




1    themselves. If they were losing weight, they were instructed to eat more. The goal was for
2    subjects to remain weight-stable over the 10 days of study. On the final day, subjects came
3    back to the hospital for testing on their experimental low-added sugar diet. The study team
4    analyzed the pre- and post-data in a blinded fashion so as not to introduce bias.34
5                   Researchers analyzed three types of data. First, diastolic blood pressure
6    decreased by 5 points. Second, baseline blood levels of analytes associated with metabolic
7    disease, such as lipids, liver function tests, and lactate (a measure of metabolic performance)
8    all improved significantly. Third, fasting glucose decreased by 5 points. Glucose tolerance
9    improved markedly, and fasting insulin levels fell by 50%. Each of these results was highly-
10   statistically-significant.35
11                  In sum, the study indicated that subjects improved their metabolic status in just
12   10 days, even while eating processed food, by just removing added sugar and substituting
13   starch. The metabolic improvement, moreover, was unrelated to changes in weight or body
14   fat.
15                  Excess Sugar Consumption Causes Type 2 Diabetes
16                  Diabetes affects 25.8 million Americans, and can cause kidney failure, lower-
17   limb amputation, and blindness. In addition, diabetes doubles the risk of colon and pancreatic
18   cancers and is strongly associated with coronary artery disease and Alzheimer’s disease.36
19
20
21   34
          See id. at 454-55.
22   35
          See id. at 455-56.
23
     36
        Aranceta Bartrina, J. et al., “Association between sucrose intake and cancer: a review of
24
     the evidence,” Nutrición Hospitalaria, Vol. 28 (Suppl. 4), 95-105 (2013); Garcia-Jimenez,
25   C., “A new link between diabetes and cancer: enhanced WNT/beta-catenin signaling by high
     glucose,” Journal of Molecular Endrocrinology, Vol. 52, No. 1 (2014); Linden, G.J., “All-
26
     cause mortality and periodontitis in 60-70-year-old men: a prospective cohort study,” Journal
27   of Clinical Periodontal, Vol. 39, No. 1, 940-46 (October 2012).
28
                                                      18
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 23 of 82




1                    In 2010, Harvard researchers also performed a meta-analysis of 8 studies
2    concerning sugar-sweetened beverage consumption and risk of type 2 diabetes, involving a
3    total of 310,819 participants. They concluded that individuals in the highest quantile of SSB
4    intake had an average 26% greater risk of developing type 2 diabetes than those in the lowest
5    quantile.37 Moreover, “larger studies with longer durations of follow-up tended to show
6    stronger associations.”38 Thus, the meta-analysis showed “a clear link between SSB
7    consumption and risk of . . . type 2 diabetes.”39
8                    An analysis of data for more than 50,000 women from the Nurses’ Health
9    Study,40 during two 4-year periods (1991-1995, and 1995-1999), showed, after adjusting for
10   confounding factors, that women who consumed 1 or more sugar-sweetened soft drink per
11   day (i.e., 140-150 calories and 35-37.5 grams of sugar), had an 83% greater relative risk of
12   type 2 diabetes compared with those who consumed less than 1 such beverage per month,
13   and women who consumed 1 or more fruit punch drinks per day had a 100% greater relative
14   risk of type 2 diabetes.41
15
16   37
          Malik, 2010 Meta-Analysis, supra n.30 at 2477, 2480.
17
     38
          Id. at 2481.
18
     39
          Id.
19
     40
20      The Nurses’ Health Study was established at Harvard in 1976, and the Nurses’ Health Study
     II, in 1989. Both are long-term epidemiological studies conducted on women’s health. The
21   study followed 121,700 women registered nurses since 1976, and 116,000 female nurses
22   since 1989, to assess risk factors for cancer, diabetes, and cardiovascular disease. The Nurses’
     Health Studies are among the largest investigations into risk factors for major chronic disease
23   in women ever conducted. See generally “The Nurses’ Health Study,” at
24   http://www.channing.harvard.edu/nhs.
     41
25     Schulze, M.B., et al., “Sugar-Sweetened Beverages, Weight Gain, and Incidence of Type
     2 Diabetes in Young and Middle-Aged Women,” Journal of the American Medical
26
     Association, Vol. 292, No. 8, 927-34 (Aug. 25, 2004) [hereinafter “Schulze, Diabetes in
27   Young & Middle-Aged Women”].
28
                                                     19
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 24 of 82




1                The result of this analysis shows a statistically significant linear trend with
2    increasing sugar consumption.42
3
4
5
6
7
8
9
10
11
12
13
14               A prospective cohort study of more than 43,000 African American women
15   between 1995 and 2001 showed that the incidence of type 2 diabetes was higher with higher
16   intake of both sugar-sweetened soft drinks and fruit drinks. After adjusting for confounding
17   variables, those who drank 2 or more soft drinks per day (i.e., 140-300 calories and 35-75
18   grams of sugar) showed a 24% greater risk of type 2 diabetes, and those who drank 2 or more
19   fruit drinks per day showed a 31% greater risk of type 2 diabetes, than those who drank 1 or
20   less such drinks per month.43
21               A large cohort study of more than 70,000 women from the Nurses’ Health Study
22   followed for 18 years showed that those who consumed 2 to 3 apple, grapefruit, and orange
23
     42
24     Hu, F.B., et al., “Sugar-sweetened beverages and risk of obesity and type 2 diabetes:
     Epidemioligic evidence,” Physiology & Behavior, Vol. 100, 47-54 (2010).
25
     43
       Palmer, J.R., et al., “Sugar-Sweetened Beverages and Incidence of Type 2 Diabetes
26
     Mellitus in African American Women,” Archive of internal Medicine, Vol. 168, No. 14,
27   1487-82 (July 28, 2008) [hereinafter “Palmer, Diabetes in African American Women”].
28
                                                     20
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 25 of 82




1    juices per day (280-450 calories and 75-112.5 grams of sugar) had an 18% greater risk of
2    type 2 diabetes than women who consumed less than 1 sugar-sweetened beverage per month.
3    The data also showed a linear trend with increased consumption, as demonstrated below.44
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19                An analysis of more than 40,000 men from the Health Professionals Follow-Up
20   Study, a prospective cohort study conducted over a 20-year period, found that, after adjusting
21   for age and a wide variety of other confounders, those in the top quartile of sugar-sweetened
22   beverage intake had a 24% greater risk of type 2 diabetes than those in the bottom quartile,
23
24
25
26   44
      Bazzano, L.A., et al., “Intake of fruit, vegetables, and fruit juices and risk of diabetes in
27   women,” Diabetes Care, Vol. 31, 1311-17 (2008).
28
                                                    21
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 26 of 82




1    while consumption of artificially-sweetened beverages, after adjustment, showed no
2    association.45
3                  Most convincingly, an econometric analysis of repeated cross-sectional data
4    published in 2013 established a causal relationship between sugar availability and type 2
5    diabetes. After adjusting for a wide range of confounding factors, researchers found that an
6    increase of 150 calories per day related to an insignificant 0.1% rise in diabetes prevalence
7    by country, while an increase of 150 calories per day in sugar related to a 1.1% rise in
8    diabetes prevalence by country, a statically-significant 11-fold difference.46
9                  Excess Sugar Consumption Causes Cardiovascular Disease
10                 Sixteen million Americans have heart disease, which is the number one killer
11   in the United States.47
12                 Data obtained from NHANES surveys during the periods of 1988-1994, 1999-
13   2004, and 2005-2010, after adjusting for a wide variety of other factors, demonstrate that
14   those who consumed between 10% - 24.9% of their calories from added sugars had a 30%
15   greater risk of cardiovascular disease (CVD) mortality than those who consumed 5% or less
16   of their calories from added sugar. In addition, those who consumed 25% or more of their
17   calories from added sugars had an average 275% greater risk of CVD mortality than those
18   who consumed less than 5% of calories from added sugar.48
19
20   45
       de Konig, L., et al., “Sugar-sweetened and artificially sweetened beverage consumption
21   and risk of type 2 diabetes in men,” American Journal of Clinical Nutrition, Vol. 93, 1321-
     27 (2011).
22
     46
       Basu, S., et al., “The Relationship of Sugar to Population-Level Diabetes Prevelance: An
23
     Econometric Analysis of Repeated Cross-Sectional Data,” PLOS Online, Vol. 8, Issue 2
24   (February 27, 2013).
25   47
        Gaddam, K.K., et al., “Metabolic syndrome and heart failure—the risk, paradox, and
26   treatment,” Current Hypertension Reports, Vol. 13, No. 2, 142-48 (2011).
     48
27        Yang, NHANES Analysis, supra n.12 at E4-5.
28
                                                    22
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                   Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 27 of 82




1                      Similarly, when compared to those who consumed approximately 8% of
2    calories from added sugar, participants who consumed approximately 17% - 21% (the 4th
3    quintile) of calories from added sugar had a 38% higher risk of CVD mortality, while the
4    relative risk was more than double for those who consumed 21% or more of calories from
5    added sugar (the 5th quintile). Thus, “[t]he risk of CVD mortality increased exponentially
6    with increasing usual percentage of calories from added sugar,”49 as demonstrated in the
7    chart below.
8
9
10
11
12
13
14
15
16
17
18
19
                       The NHANES analysis also found “a significant association between sugar-
20
     sweetened beverage consumption and risk of CVD mortality,” with an average 29% greater
21
     risk of CVD mortality “when comparing participants who consumed 7 or more servings/wk
22
     (360 mL per serving) with those who consumed 1 serving/wk or less . . . .”50 The study
23
     concluded that “most US adults consume more added sugar than is recommended for a
24
25
     49
26        Id.
     50
27        Id. at E6.
28
                                                       23
                                       Clark et al. v. Perfect Bar, LLC
                                        CLASS ACTION COMPLAINT
                   Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 28 of 82




1    healthy diet. A higher percentage of calories from added sugar is associated with
2    significantly increased risk of CVD mortality. In addition, regular consumption of sugar-
3    sweetened beverages is associated with elevated CVD mortality.”51
4                      The Nurses’ Health Study found that, after adjusting for other unhealthy
5    lifestyle factors, those who consumed two or more sugar-sweetened beverages per day (280
6    calories and 70 grams of sugar or more) had a 35% greater risk of coronary heart disease
7    compared with infrequent consumers.52
8                      Excess Sugar Consumption Causes Liver Disease
9                      Fructose consumption causes serious liver disease, including non-alcoholic
10   fatty liver disease (NAFLD), characterized by excess fat build-up in the liver. Five percent
11   of these cases develop into non-alcoholic steatohepatitis (NASH), scarring as the liver tries
12   to heal its injuries, which gradually cuts off vital blood flow to the liver. About 25% of
13   NASH patients progress to non-alcoholic liver cirrhosis, which requires a liver transplant or
14   can lead to death.53
15                     Since 1980, the incidence of NAFLD and NASH has doubled, along with the
16   rise of fructose consumption, with approximately 6 million Americans estimated to have
17
18
19
20
21
     51
22        Id. at E8.
23   52
      Fung T.T., et al., “Sweetened beverage consumption and risk of coronary heart disease in
24   women,” American Journal of Clinical Nutrition, Vol. 89 at 1037-42 (February 2009).
     53
25      Farrell, G.C., et al., “Nonalcoholic fatty liver disease: from steatosis to cirrhosis,”
     Hepatology, Vol. 433, No. 2 (Suppl. 1), S99-S112 (February 2006); Powell, E.E., et al., “The
26
     Natural History of Nonalcoholic Steatohepatitis: A Follow-up Study of Forty-two Patients
27   for Up to 21 Years,” Hepatology, Vol. 11, No. 1 (1990).
28
                                                       24
                                       Clark et al. v. Perfect Bar, LLC
                                        CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 29 of 82




1    progressed to NASH and 600,000 to Nash-related cirrhosis. Most people with NASH also
2    have type 2 diabetes. NASH is now the third-leading reason for liver transplant in America.54
3                 Moreover, because the liver metabolizes sugar virtually identically to alcohol,
4    the U.S. is now seeing for the first time alcohol-related diseases in children. Conservative
5    estimates are that 31% of American adults, and 13% of American children suffer from
6    NAFLD.55
7                 Excess Sugar Consumption Causes Obesity
8                 Excess sugar consumption also leads to weight gain and obesity because insulin
9    secreted in response to sugar intake instructs the cells to store excess energy as fat. This
10   excess weight can then exacerbate the problems of excess sugar consumption, because
11   excess fat, particularly around the waist, is in itself a primary cause of insulin resistance,
12   another vicious cycle. Studies have shown that belly fat produces hormones and other
13   substances that can cause insulin resistance, high blood pressure, abnormal cholesterol
14   levels, and cardiovascular disease. And belly fat plays a part in the development of chronic
15   inflammation in the body, which can cause damage over time without any signs or
16   symptoms. Complex interactions in fat tissue draw immune cells to the area, which triggers
17   low-level chronic inflammation. This in turn contributes even more to insulin resistance,
18   type 2 diabetes, and cardiovascular disease.
19
20   54
        Charlton, M.R., et al., “Frequency and outcomes of liver transplantation for nonalcoholic
21   steatohepatitis in the United States,” Gastroenterology, Vol. 141, No. 4, 1249-53 (October
22   2011).
     55
23      Lindback, S.M., et al., “Pediatric Nonalcoholic Fatty Liver Disease: A Comprehensive
     Review,” Advances in Pediatrics, Vol. 57, No. 1, 85-140 (2010); Lazo, M. et al., “The
24
     Epidemiology of Nonalcoholic Fatty Liver Disease: A Global Perspective,” Seminars in Liver
25   Disease, Vol. 28, No. 4, 339-50 (2008); Schwimmer, J.B., et al., “Prevalence of Fatty Liver
     in Children and Adolescents,” Pediatrics, Vol. 118, No. 4, 1388-93 (2006); Browning, J.D.,
26
     et al., “Prevalence of hepatic steatosis in an urban population in the United States: Impact of
27   ethnicity,” Hepatology, Vol. 40, No. 6, 1387-95 (2004).
28
                                                    25
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 30 of 82




1                  Based on a meta-analysis of 30 studies between 1966 and 2005, Harvard
2    researchers found “strong evidence for the independent role of the intake of sugar-sweetened
3    beverages, particularly soda, in the promotion of weight gain and obesity in children and
4    adolescents. Findings from prospective cohort studies conducted in adults, taken in
5    conjunction with results from short-term feeding trials, also support a positive association
6    between soda consumption and weight gain, obesity, or both.”56
7                  A recent meta-analysis by Harvard researchers evaluating change in Body Mass
8    Index per increase in 1 serving of sugar-sweetened beverages per day found a significant
9    positive association between beverage intake and weight gain.57
10                 One study of more than 2,000 2.5-year-old children followed for 3 years found
11   that those who regularly consumed sugar-sweetened beverages between meals had a 240%
12   better chance of being overweight than non-consumers.58
13                 An analysis of data for more than 50,000 women from the Nurses’ Health Study
14   during two 4-year periods showed that weight gain over a 4-year period was highest among
15   women who increased their sugar-sweetened beverage consumption from 1 or fewer drinks
16   per week, to 1 or more drinks per day (8.0 kg gain during the 2 periods), and smallest among
17   women who decreased their consumption or maintained a low intake level (2.8 kg gain).59
18
19
20   56
       Malik, V.S., et al., “Intake of sugar-sweetened beverages and weight gain: a systematic
21   review,” American Journal of Clinical Nutrition, Vol. 84, 274-88 (2006).
     57
22      Malik, V.S., et al., “Sugar-sweetened beverages and BMI in children and adolescents:
     reanalyses of a meta-analysis,” American Journal of Clinical Nutrition, Vol. 29, 438-39
23
     (2009).
24   58
        Dubois, L., et al., “Regular sugar-sweetened beverage consumption between meals
25   increases risk of overweight among preschool-aged children,” Journal of the American
26   Dietetic Association, Vol. 107, Issue 6, 924-34 (2007).
     59
27        Schulze, Diabetes in Young & Middle-Aged Women, supra n.41.
28
                                                    26
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 31 of 82




1                   A study of more than 40,000 African American women over 10 years had
2    similar results. After adjusting for confounding factors, those who increased sugar-
3    sweetened beverage intake from less than 1 serving per week, to more than 1 serving per
4    day, gained the most weight (6.8 kg), while women who decreased their intake gained the
5    least (4.1 kg).60
6                   A study of more than 6,000 participants in the Framingham Heart Study found
7    those who consumed more than 1 soft drink per day had a 31% greater risk of obesity than
8    those who consumed less than 1 soft drink per day.61
9                   The link between sugar intake and weight gain was also demonstrated in a
10   randomized, controlled intervention study, where “[a] simple 12 month school based
11   intervention focused on reducing consumption of carbonated drinks resulted in significant
12   differences in the proportion of overweight children in the control and intervention groups,”
13   as demonstrated in the chart below.
14
15
16
17
18
19
20
21
22
23
24
25
     60
26        Palmer, Diabetes in African American Women, supra n.43.
     61
27        Dhingra, Cardiometabolic Risk, supra n.31.
28
                                                    27
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 32 of 82




1    At a three-year follow-up, however, the significant difference seen between the groups after
2    a year of focused education was no longer evident, with overweight children more prevalent
3    in both groups, providing further support for the link between sugar and weight gain.62
4                 Similarly, experimental short-term feeding studies comparing sugar-sweetened
5    beverages to artificially-sweetened beverages have illustrated that consumption of the former
6    leads to greater weight gain. As demonstrated in the chart below, one 10-week trial involving
7    more than 40 men and women demonstrated that the group that consumed daily supplements
8    of sucrose (for 28% of total energy) increased body weight and fat mass, by 1.6 kg for men
9    and 1.3 kg for women, while the group that was supplemented with artificial sweeteners lost
10   weight—1.0 kg for men and 0.3 kg for women.63
11
12
13
14
15
16
17
18
19
20
21
     62
22      James, J. et al., “Preventing childhood obesity: two year follow-up results from the
     Christchurch obesity prevention programme in schools (CHOPPS),” BJM, Vol. 335, 762
23   (2007) (discussing James, J., et al., “Preventing childhood obesity by reducing consumption
24   of carbonated drinks: cluster randomized controlled trial,” BJM, Vol. 328, 1237 (April 27,
     2004)).
25
     63
        Raben, A., et al., “Sucrose compared with artificial sweeteners: different effects on ad
26
     libitum food intake and body weight after 10 wk of supplementation in overweight subjects,”
27   American Journal of Clinical Nutrition, Vol. 76, 721-29 (2002) [hereinafter, “Raben, Sucrose
     vs. Artificial Sweeteners”].
28
                                                   28
                                   Clark et al. v. Perfect Bar, LLC
                                    CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 33 of 82




1
2
3
4
5
6                In another, 3-week study, researchers gave normal-weight subjects 1150 grams
7    of soda per day, sweetened with either aspartame or HFCS. The experiment found that
8    drinking artificially-sweetened soda reduced calorie intake and body weight of men, while
9    drinking HFCS-sweetened soda significantly increased calorie intake and body weight of
10   both sexes, as demonstrated in the chart below.64
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     64
       Tordoff, M.G., et al., “Effect of drinking soda sweetened with aspartame or high-fructose
26
     corn syrup on food intake and body weight,” American Journal of Clinical Nutrition, Vol.
27   51, 963-69 (1990).
28
                                                   29
                                   Clark et al. v. Perfect Bar, LLC
                                    CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 34 of 82




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15                Excess Sugar Consumption Causes Inflammation

16                Inflammation has been associated with type 2 diabetes, myocardial infarction,

17   and stroke, as well as weight gain and obesity.65

18                A 10-week study comparing a group whose sucrose intake was increased by

19   151% to a group whose intake was decreased by 42% showed the former’s blood

20   concentration of the biological markers for inflammation, haptoglobin, transferrin, and C-

21
22
23
     65
       Sorensen, L.B., et al., “Effect of sucrose on inflammatory markers in overweight humans,”
24
     American Journal of Clinical Nutrition, Vol. 82, 421-27 (2005) (citations omitted)
25   [hereinafter, “Sorensen, Inflammatory Markers”]; see also Pearson, T.A., et al., “Markers of
     Inflammation and Cardiovascular Disease: Application to Clinical and Public Health
26
     Practice, A Statement for Healthcare Professionals From the Centers for Disease Control and
27   Prevention and the American Heart Association,” Circulation, Vol. 107, 499-511 (2003).
28
                                                    30
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 35 of 82




1    reactive protein, increased by 13%, 5%, and 6%, respectively, while the latter group’s
2    concentrations decreased by 16%, 2%, and 26% respectively.66
3                   In a prospective, randomized, controlled crossover trial, 29 subjects were
4    studied over six 3-week interventions in which they either consumed various amounts of
5    fructose, glucose, or sucrose, or received dietary advice to consume low amounts of fructose.
6    The study showed LDL particle size reducing (associated with atherosclerosis) by 0.51 nm
7    after high-fructose intake (80 grams per day), and by 0.43 nm after high-sucrose intake (also
8    80 grams per day). It also found significant increases in fasting glucose and C-reactive
9    protein, leading the authors to conclude that the “data show potentially harmful effects of
10   low to moderate consumption of SSBs on markers of cardiovascular risk such as LDL
11   particles, fasting glucose, and [C-reactive protein] within just 3 wk in healthy young men,
12   which is of particular significance for young consumers.”67
13                  In a nested case-control study of 656 cases of type 2 diabetes and 694 controls
14   from the Nurses Study, researchers identified a dietary pattern strongly related to
15   inflammatory markers, which was high in sugar-sweetened soft drinks, showing linear trends
16   across quintiles of dietary pattern for six inflammation markers.
17
18
19
20
21
22
23
24
25   66
          Sorensen, Inflammatory Markers, supra n.65.
26   67
        Aeberli, I., et al., “Low to moderate sugar-sweetened beverage consumption impairs
27   glucose and lipid metabolism and promotes inflammation in healthy young men: a
     randomized controlled trial,” American Journal of Clinical Nutrition, Vol. 94, 479-85 (2011).
28
                                                     31
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 36 of 82




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21                  Excess Sugar Consumption Causes High Blood Triglycerides and
22                  Abnormal Cholesterol Levels
23                  Fructose facilitates the biochemical formation of triacylglycerols more
24   efficiently than does glucose.68 This is because fructose metabolism in the liver converts the
25   fructose to fructose-1-phosphate, which readily becomes a substrate for the backbone of the
26
     68
27        Elliot, Fructose & Insulin Resistance, supra n.22.
28
                                                      32
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 37 of 82




1    triglyceride molecule.69 As compared to starches, sugars—particularly sucrose and
2    fructose—tend to increase serum triacylglycerol concentrations by about 60%.70
3                   Cholesterol is a waxy, fat-like substance found in the body’s cells, used to make
4    hormones, bile acids, vitamin D, and other substances. The human body manufactures all
5    the cholesterol it requires, which circulates in the bloodstream in packages called
6    lipoproteins. Excess cholesterol in the bloodstream can become trapped in artery walls,
7    building into plaque and narrowing blood vessels, making them less flexible, a condition
8    called atherosclerosis. When this happens in the coronary arteries, it restricts oxygen and
9    nutrients to the heart, causing chest pain or angina. When cholesterol-rich plaques in these
10   arteries burst, a clot can form, blocking blood flow and causing a heart attack.
11                  Most blood cholesterol is low-density lipoprotein, or LDL cholesterol, which is
12   sometimes called “bad” cholesterol because it carries cholesterol to the body’s tissues and
13   arteries, increasing the risk of heart disease. High-density lipoprotein, or HDL cholesterol,
14   is sometimes called “good” cholesterol because it removes excess cholesterol from the
15   cardiovascular system, bringing it to the liver for removal. Thus, a low level of HDL
16   cholesterol increases the risk of heart disease.
17                  Diet affects blood cholesterol. For example, the body reacts to saturated fat by
18   producing LDL cholesterol.
19                  When the liver is overwhelmed by large doses of fructose, it will convert excess
20   to fat, which is stored in the liver and then released into the bloodstream, contributing to key
21   elements of metabolic syndrome, like high blood fat and triglycerides, high total cholesterol,
22   and low HDL “good” cholesterol.71
23
     69
24     Bray, G.A., “Soft Drinks and Obesity: The Evidence,” CMR e-Journal, Vol. 2, Issue, 2,
     10-14, at 13 (Oct. 2009).
25
     70
26        Fried, Hypertriglyceridemia, supra n.28, at 873S.
     71
27        Te Morenga, Dietary Sugars & Body Weight, supra n.27.
28
                                                      33
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 38 of 82




1                   A study of more than 6,000 participants in the Framingham Heart Study found
2    those who consumed more than 1 soft drink per day had a 25% greater risk of
3    hypertriglyceridemia, and 32% greater risk of low HDL cholesterol than those who
4    consumed less than 1 soft drink per day.72
5                   A systematic review and meta-analysis of 37 randomized controlled trials
6    concerning the link between sugar intake and blood pressure and lipids found that higher
7    sugar intakes, compared to lower sugar intakes, significantly raised triglyceride
8    concentrations, total cholesterol, and low density lipoprotein cholesterol.73
9                   A cross-sectional study among more than 6,100 U.S. adults from the NHANES
10   1999-2006 data were grouped into quintiles for sugar intake as follows: (1) less than 5% of
11   calories consumed from sugar, (2) 5% to less than 10%, (3) 10% to less than 17.5%, (4)
12   17.5% to less than 25%, and (5) 25% or more. These groups had the following adjusted mean
13   HDL levels (because HDL is the “good” cholesterol, higher levels are better): 58.7 mg/dL,
14   57.5, 53.7, 51.0, and 47.7. Mean triglyceride levels were 105 mg/dL, 102, 111, 113, and 114.
15   Mean LDL levels were 116 mg/dL, 115, 118, 121, and 123 among women, with no
16   significant trend among men. Consumers whose sugar intake accounted for more than 10%
17   of calories had a 50% - 300% higher risk of low HDL levels compared to those who
18   consumed less than 5% of calories from sugar. Likewise, high-sugar consumers had greater
19   risk of high triglycerides. All relationships were linear as demonstrated in the charts below.74
20
21
22
23   72
          Dhingra, Cardiometabolic Risk, supra n.31.
24   73
       Te Morenga, L., et al., “Dietary sugars and cardiometabolic risk: systematic review and
25   meta-analyses of randomized controlled trials on the effects on blood pressure and lipids,”
26   American Journal of Clinical Nutrition, Vol. 100, No. 1, 65-79 (May 7, 2014).
     74
27     Welsh, J.A., et al., “Caloric Sweetener Consumption and Dyslipidemia Among US Adults,”
     Journal of the American Medical Association, Vol. 303, No. 15, 1490-97 (April 21, 2010).
28
                                                    34
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 39 of 82




1
2
3
4
5
6
7
8
9
                  One experimental study showed that, when a 17% fructose diet was provided
10
     to healthy men, they showed an increase in plasma triacylglycerol concentrations of 32%.75
11
                  Another 10-week experimental feeding study showed that those who were fed
12
     25% of their energy requirements as fructose experienced increases in LDL cholesterol,
13
     small dense LDL cholesterol, and oxidized LDL cholesterol, as well as increased
14
     concentrations of triglycerides and total cholesterol, while those fed a 25% diet of glucose
15
     did not experience the same adverse effects.76
16
                  In a cross-sectional study of normal weight and overweight children aged 6-14,
17
     researchers found that “the only dietary factor that was a significant predictor of LDL particle
18
     size was total fructose intake.”77
19
20
21
     75
22     Bantle, J.P., et al., “Effects of dietary fructose on plasma lipids in healthy subjects,”
     American Journal of Clinical Nutrition, Vol. 72, 1128-34 (2000).
23
     76
24     Stanhope, K.L., et al., “Consuming fructose-sweetened, not glucose-sweetened, beverages
     increases visceral adiposity and lipids and decreases insulin sensitivity in overweight/obese
25   humans,” The Journal of Clinical Investigation, Vol. 119, No. 5, 1322-34 (May 2009).
26   77
        Aeberli, I., et al., “Fructose intake is a predictor of LDL particle size in overweight
27   schoolchildren,” American Journal of Clinical Nutrition, Vol. 86, 1174-78 (2007).
28
                                                     35
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 40 of 82




1                   Excess Sugar Consumption is Associated with Hypertension
2                   A study of more than 6,000 participants in the Framingham Heart Study found
3    those who consumed more than 1 soft drink per day had a 22% greater incidence, and an
4    18% greater risk of high blood pressure than those who consumed less than 1 soft drink per
5    day.78
6                   An analysis of the NHANES data for more than 4,800 adolescents also showed
7    a positive, linear association between sugar-sweetened beverages and higher systolic blood
8    pressure, as well as corresponding increases in serum uric acid levels.79
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   78
          Dhingra, Cardiometabolic Risk, supra n.31.
27
     79
          Nguyen, Serum Uric Acid, supra n.23.
28
                                                    36
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 41 of 82




1                 In one study, 15 healthy men drank 500 ml water containing either no sugar, 60
2    grams of fructose, or 60 grams of glucose. Blood pressure, metabolic rate, and autonomic
3    nervous system activity were measured for 2 hours. While the administration of fructose was
4    associated with an increase in both systolic and diastolic blood pressure, blood pressure did
5    not rise in response to either water or glucose ingestion, as demonstrated in the chart below.80
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     80
27     Brown, C.M., et al., “Fructose ingestion acutely elevates blood pressure in healthy young
     humans,” Am. J. Physiol. Regul. Integr. Compl. Physiol., Vol. 294, R730-37 (2008).
28
                                                    37
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 42 of 82




1                   In another study, more than 40 overweight men and women were supplemented
2    for 10 weeks with either sucrose or artificial sweeteners. The sucrose group saw an increase
3    in systolic and diastolic blood pressure, of 3.8 and 4.1 mm Hg, respectively, while the
4    artificial sweetener group saw a decrease in systolic and diastolic blood pressure, of 3.1 and
5    1.2 mm Hg, respectively.81
6                   Another study took a variety of approaches to measuring the association
7    between sugar intake and blood pressure, concluding that an increase of 1 serving of sugar-
8    sweetened beverages per day (i.e., 140-150 calories, and 35-37.5 grams of sugar) was
9    associated with systolic/diastolic blood pressure differences of +1.6 and +0.8 mm Hg (and
10   +1.1/+0.4 mm Hg with adjustment for height and weight), while an increase of 2 servings
11   results in systolic/diastolic blood pressure differences of +3.4/+2.2, demonstrating that the
12   relationship is direct and linear.82
13                  Excess Sugar Consumption is Associated with Alzheimer’s Disease,
14                  Dementia, and Cognitive Decline
15                  In a study of over 2,000 participants over 6.8 years, researchers found that
16   higher average glucose levels within the preceding 5 years (115 mg/dL compared to 100
17   mg/dL) were related to an 18% increased risk of dementia among those without diabetes.
18   For those with diabetes, higher average glucose levels (190 mg/dL compared to 160 mg/dL)
19   were related to a 40% increased risk of dementia.83
20
21
22
     81
          Raben, Sucrose vs. Artificial Sweeteners, supra n.63.
23
     82
24     Brown, I.J., et al., “Sugar-Sweetened Beverage, Sugar Intake of Individuals, and Their
     Blood Pressure: International Study of Macro/Micronutrients and Blood Pressure,”
25   Hypertension, Vol. 57, 695-701 (2011).
26   83
       Crane, P.K, et al., “Glucose Levels and Risk of Dementia,” New England Journal of
27   Medicine, Vol. 369, No. 6, 540-48 (2013).
28
                                                     38
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 43 of 82




1                 “To evaluate a possible association between fructose mediated metabolic
2    changes and cognitive behavior,” researchers “assessed the correlation of serum triglyceride
3    and insulin resistance levels with memory,” and “found a positive correlation between serum
4    triglyceride levels and insulin resistance index . . . , which indicates that increased serum
5    triglyceride levels may contribute to increase[d] insulin resistance . . . .” And researchers
6    “found that the latency time varied in proportion to the insulin resistance . . . , which suggests
7    that memory performance may rely on levels of insulin resistance . . . .”84
8                 Excess Sugar Consumption is Linked to Some Cancers
9                 In a population-based case-control study involving 424 cases and 398 controls,
10   women in the highest quartile of added sugar intake had an 84% greater risk of endometrial
11   cancer.85 Similarly, in a study of patients with stage 3 colon cancer, those in the highest
12   quintile of glycemic load experienced worsening in disease-free survival of approximately
13   80% compared to those in the lowest quintile.86
14                A population based case-control study on Malaysian women found a
15   significant, two-fold increased risk of breast cancer among premenopausal and
16   postmenopausal women in the highest quartile of sugar intake.87
17
18
     84
19     Agrawal, R., et al., “‘Metabolic syndrome’ in the brain: deficiency in omega-3 fatty acid
     exacerbates dysfunctions in insulin receptor signaling and cognition,” Journal of Physiology,
20   Vol. 590, No. 10, 2485-99, at 2489 (2012).
21   85
       King, M.G., et al., “Consumption of Sugary Foods and Drinks and Risk of Endometrial
22   Cancer,” Cancer Causes Control, Vol. 24, No. 7, 1427-36 (July 2013).
23   86
       Meyerhardt, J.A., et al. “Association of dietary patterns with cancer recurrence and survival
24   in patients with stage III colon cancer,” Journal of the American Medical Association, Vol.
     298, 754-64 (2007).
25
     87
       Sulaiman, S., et al., “Dietary carbohydrate, fiber and sugar and risk of breast cancer
26
     according to menopausal status in Malaysia,” Asian Pacific Journal of Cancer Prevention,
27   Vol. 15, 5959 (2014).
28
                                                     39
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 44 of 82




1                   A prospective epidemiological study of nearly 45,000 cancer cases among
2    436,000 participants aged 50-71, found added sugars were positively associated with risk of
3    esophageal adenocarcinoma; added fructose was associated with risk of small intestine
4    cancer; and all investigated sugars were associated with increased risk of pleural cancer.88
5                   Based on the Scientific Evidence, Authoritative Scientific and Health
6                   Organizations Recommend Restricting Added Sugar Consumption to
7                   Below 5% or 10% of Daily Calories
8                   Based on the scientific research, the American Heart Association recommends
9    restricting added sugar to 5% of calories.89 Based on the average caloric needs, this equates
10   to 12 grams for children 4 to 8 years old, up to 25 grams for children up to 18 years old, 25
11   grams for women, and 38 grams for men.
12                  The United Kingdom’s dietary guidelines recommend “intake of free sugars*90
13   should not exceed 5% of total dietary energy for age groups from 2 years upwards.”91
14                  The World Health Organization recommends that no more than 10% of an
15   adult’s calories—and ideally less than 5%—should come from added sugar or from natural
16   sugars in honey, syrups, and fruit juice.92
17
18
     88
19     Tasevska, N., et al., “Sugars in diet and risk of cancer in the NIH-AARP Diet and Health
     Study,” International Journal of Cancer, Vol. 130, No. 1, 159-69 (Jan. 1, 2012).
20
     89
          See AHA Scientific Statement, supra n.10.
21
     90
22        Defined as sugars added to food, naturally present in honey, syrup and fruit juice.
     91
23      England’s Department of Health, “Sugar Recommendations Department of Health,
     England,”                 (Oct.                 2015).,               available            at
24
     https://ec.europa.eu/health/sites/health/files/nutrition_physical_activity/docs/ev_20151028_
25   co07_en.pdf.
26   92
        See World Health Organization, “Sugars intake for adult and children: Guideline” (March
27   4, 2014), available at http://www.who.int/nutrition/publications/guidelines/sugars_intake/en
     (Based on scientific evidence, recommending adults and children reduce daily intake of free
28
                                                      40
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 45 of 82




1                  The Food and Drug Administration recently adopted the United States
2    Department of Agriculture’s daily reference value of 50 grams of added sugar, or 10% of
3    calories based on a 2,000-calorie diet. 81 Fed. Reg. 33742, 33820 (May 27, 2016). While
4    the FDA acknowledged the AHA and WHO recommendations to keep added sugars below
5    5% of calories, it set the DRV at 50 grams or 10% because this was “more realistic
6    considering current consumption of added sugars in the United States as well as added sugars
7    in the food supply.” Id. at 33,849. Nevertheless, the FDA’s rulemaking was based, in part,
8    on the 2015 Dietary Guidelines Advisory Committee’s “food pattern analysis,” which—
9    consistent with the AHA and WHO recommendations— “demonstrate[d] that when added
10   sugars in foods and beverages exceeds 3% to 9% of total calories . . . a healthful food pattern
11   may be difficult to achieve . . . .”93
12   V.     Defendant’s Marketing and Sale of the High-Sugar “Perfect Bars”
13                 Consumers prefer healthful foods and are willing to pay more for, and purchase
14   more often, products marketed and labeled as being healthy. For instance, Nielsen’s 2015
15   Global Health & Wellness Survey found that “88% of those polled are willing to pay more
16   for healthier foods.”94
17                 Defendant employs a strategic marketing campaign intended to appeal to
18   consumers interested in healthful foods in order to increase sales and profits, despite that the
19   high-sugar bars are detrimental to health.
20                 For example, during the class period, Defendant also made the following
21   misleading health and wellness claims regarding the Products on its website:
22
23
     sugars to less than 10% of total energy intake and noting that “[a] further reduction to below
24   5% or roughly 25 grams (6 teaspoons) per say would provide additional health benefits.”).
25   93
       U.S. Department of Agriculture, “Scientific Report of the 2015 Dietary Guidelines
26   Advisory Committee” (February 2015), Ch. 6 p.26.
     94
27     Nancy Gagliardi, Forbes, Consumers Want Healthy Foods--And Will Pay More For Them
     (Feb. 18, 2015) (citing Neilson, 2015 Global Health & Wellness Survey, at 11 (Jan. 2015)).
28
                                                      41
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 46 of 82




1              a) “Take one of these delicious energy bars on the go, so you can eat healthy
2                   wherever you are.”
3              b) “Perfect Bar is …incredibly nutritious…”
4              c) “…add high quality protein and 20 organic superfoods and use Mother Nature’s
5                   preservative…”
6              d) “our green array will leaf you feeling stronger and full of good-for-you
7                   nutrients”
8                   Defendant also attempts to distinguish its bars from competitors by claiming
9    that its Products have “nutritious qualities that make us different from the rest.”95
10                  Defendant also expressly mischaracterizes honey (the primary added sugar in
11   the Products) as a “Complex Carbohydrate.” “Sweetened with organic honey, a complex
12   carbohydrate that will ensure your energy levels last.” This claims is misleading because
13   honey is an added sugar with its caloric content coming almost exclusively from fructose,
14   glucose, maltose, sucrose, and other sugars.
15                  As described in detail below, Defendant also uses the packaging and labeling
16   of the high-sugar Perfect Bars to convey a health and wellness message meant to appeal to
17   consumers interested in healthful foods.
18                  Defendant does this despite expressly recognizing the dangers of added sugar.
19   In fact, it expressly warns consumers to “Avoid added sugars as much as possible.
20   Consuming natural forms of sugar in fruits is much better for your health and can limit excess
21   weight gain. The recommendation is to consume <10% of our total calories from added
22   sugars.”96
23
24   95
         Perfect Bar, The Hive, “What Makes Perfect Bar Different?” available at:
25   https://perfectbar.com/makes-perfect-bar-different (last visited August 6, 2018).
26   96
       Perfect Bar, available at https://perfectbar.com/why-ingredient-lists-reign-supreme-over-
27   nutrition-facts-2/ (last visited August 3, 2018).
28
                                                     42
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 47 of 82




1                 Perfect Bar, LLC has had great success using its health and wellness marketing
2    strategy. Today, Perfect Bar claims its Products are sold in over 12,000 stores nationwide,
3    and claims to be the “number seven best-selling brand of snack bar in the natural channel
4    nationwide.”97
5                 The High-Sugar Perfect Bars’ Composition
6                 Defendant sells or has sold during the class period at least 15 flavors of Perfect
7    Bars that are challenged here. See Appendix 1. Plaintiffs reserve the right to amend the
8    complaint to add additional flavors or varieties based on discovery, but currently challenge
9    the following Product flavors: Almond Acai, Almond Butter, Blueberry Cashew, Carob
10   Chip, Coconut Peanut Butter, Cranberry Crunch, Dark Chocolate Almond, Dark Chocolate
11   Chip Peanut Butter, Fruit and Nut, Maple Almond, Mocha Chip, Peanut Butter, and Pumpkin
12   Pie.98 Defendant also sells two flavors of Mini Perfect Bars, Almond Butter and Peanut
13   Butter, which are also challenged here.
14                The Perfect Bars range in serving size from 45 grams to 71 grams, with between
15   220 and 340 total calories.
16                The Mini Perfect Bars are 21 grams, with 100 calories.
17                As shown in Appendix 1, each (non-mini) Perfect Bar contains between 12 and
18   17 grams of added sugar, with between 16 and 24 percent of calories coming from added
19   sugar.99 This means a single Perfect Bar contains up to 68 percent of the AHA’s Maximum
20   Recommended Daily Intake (DI) of Added Sugars for women and 44 percent for men.
21
     97
22      Food Navigator, Elaine Watson, “Bars get fresh! Perfect Bar founder on bootstrapping,
     refusing to quit, and creating a completely new snacking category” (March 20, 2015)
23   available at: http://foodnavigator-usa.com/Manufacturers/Perfect-Bar-sales-grow-120-in-
24   2014-says-CEO-Bill-Keith (last visited August 6, 2018).
     98
25     Defendant has also sold or sells Almond Coconut and Chocolate Walnut Brownie flavors
     but those products are not presently part of this case.
26
     99
27      Although the Products’ formulations, and thus the precise amount of their added sugar is
     in Defendant’s exclusive possession, custody, and control, Plaintiffs, through investigation,
28
                                                    43
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 48 of 82




1                 The amount of total grams, total calories, total sugar, added sugar, and percent
2    of calories from added sugar for a serving of each flavor of the high-sugar Perfect Bars is set
3    forth in the table below:
4     Perfect Bar Flavor          Total       Total        Total        Added        % Calories
                                  grams      Calories      Sugar        Sugar       From Added
5
                                                          (grams)      (grams)         Sugar
6     Almond Acai               45         200               13           12            24%
7     Almond Butter             64         300               18           16            21%
      Almond Butter (mini)      21         100                6            5            20%
8     Blueberry Cashew          65         300               18           16            21%
9     Carob Chip                71         310               18           16            21%
      Coconut Peanut            71         340               19           17            20%
10    Butter
11    Cranberry Crunch          45         220        13         12                     22%
      Dark Chocolate            62         310        17         15                     19%
12    Almond
13    Dark Chocolate Chip       65         320        18         16                     20%
      Peanut Butter
14    Fruit and Nut             71         310        18         15                     19%
15    Maple Almond              65         310        18         16                     20%
      Mocha Chip                62         330        16         14                     17%
16
      Peanut Butter             71         310        17         15                     19%
17    Peanut Butter (mini)      21         100         6          5                     20%
      Pumpkin Pie               62         320        15         13                     16%
18
                 The Perfect Bars’ Misleading Packaging and Labeling Claims
19
                  Despite that the Perfect Bars are loaded with added sugar, Defendant
20
     prominently labels the bars with claims suggesting they are healthy or conducive to good
21
     health and physical well-being.
22
23
24
     identify the approximate amount of added sugar upon information and belief. The information
25   set forth in Appendix 1 is made on the best information available at the time of filing.
     However, in certain cases some aspects of the table in Appendix 1 may be incomplete or
26
     inaccurate. Plaintiffs reserve the right to amend their specific challenges, following
27   discovery.
28
                                                    44
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 49 of 82




1                 Below are representative exemplars of the labeling of the Products. In Figure 1,
2    is a version of the label bearing the “Our Story” claim that was eventually refreshed by a
3    label version seen in Figure 2, bearing the “Our Family Story” claim. The labels of each
4    flavor are substantially similar and bear the same challenged claims regardless of flavor.100
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21                                                Figure 1.

22
23
24
25
26
27   100
        The only difference in the challenge claims between flavors of the products is the amount
28   of protein claimed to be present in each flavor.
                                                    45
                                    Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
     Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 50 of 82




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15                                  Figure 2.

16
17
18
19
20
21
22
23
24
25
26
27
28
                                      46
                      Clark et al. v. Perfect Bar, LLC
                       CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 51 of 82




1                 Typically, the Products are sold as individual bars as seen below in Figure 3.
2
3
4
5
6
7
8
9
10
11
12
13
14
15
                                                Figure 3.
16
                  The Products, however, are also occasionally sold in boxes of multiple bars.
17
     Below in Figure 4 and 5 are representative exemplars of box in which the Products are
18
     currently sold.
19
20
21
22
23
24
25
26
27
28                       Figure 4.                                      Figure 5.
                                                     47
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 52 of 82




1                 Misleading “Our Story” and “Our Family Story” claims: On both the
2    packaging (boxes of multipacks) and labeling (individual bars’ wrappers) Defendant places
3    one of the following claims:101
4                 a.      “Our Story You could say our dad, Dr. Bud Keith, was grounded in
5          nutrition, he was a health food pioneer before many people had heard of ‘health food’
6          and he and mom were determined to help us eat right. One day, after mixing a variety
7          of superfood blends into organic peanut butter and honey-dad proclaimed, ‘it’s
8          perfect,’ and the Perfect Bar was born. Today, the oldest of the Keith kids are sharing
9          dad’s recipe with the world. No chemicals, preservatives or refined sugar. Just an
10         incredible combination of nutrition and taste that’s grounded in perfection. Enjoy.”
11                b.      “Our Family Story – Our dad, Bud Keith, was a health food pioneer
12         before most folks had heard of ‘health food.’ To help our king size family eat right on
13         the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
14         ‘It’s perfect!’ – and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
15         fresh protein bar recipe with the world. Combining whole food protein, clean
16         ingredients and incredible taste. It’s a bar so fresh, it belongs in the fridge. Get the
17         whole nutty story at perfectbar.com.”
18                     These claims, individually and in the context of the label as a whole, convey
19   that the Products are healthy, conducive to good health, and/or will not detriment health.
20   This message is false and misleading because due to the amount of added sugar in the
21   Products the Products are not healthy but rather contribute to excessive sugar consumption.
22                     Misleading “Superfood” Claim: On both the packaging (boxes of
23   multipacks) and labeling (individual bars’ wrappers) of each of the Products, Defendant
24   places the claim “20+ Superfoods.” “Superfood” is a term for “food[s] considered to be
25
26   101
        The “Our Story” claim was updated and replaced by the substantially similar “Our Family
27   Story” claim.
28
                                                     48
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 53 of 82




1    especially beneficial for health and well-being.”102 This claim, individually and in the
2    context of the label or packaging as a whole, conveys that the Products are healthy,
3    conducive to good health, and/or will not detriment health. This message is false and
4    misleading because the Products are unhealthy and the message is incompatible with the
5    dangers of excessive sugar consumption to which the Products contribute.
6                    Misleading “Original Refrigerated Protein Bar” Claim: On the labels of
7    the Products, Defendant represents that the Products are “The Original Refrigerated Protein
8    Bar.” This claim is misleading for two reasons.
9                    First, it contributes to the misleading message that the Products are healthy
10   through a “‘health halo[],’ in which a claim about single healthy quality gives rise to more
11   positive impression of other, nonclaimed qualities.”103 “Research has consistently found that
12   claims on food product labels have halo effects (Andrews et al., 2011); they have a positive
13   effect on consumers’ perceptions about product characteristics not mentioned in the claim
14   (Andrews et al., 2011; Schuldt, 2013).”104 More specifically, studies “evidence that ‘protein’
15   claims on food labeling can increase not only the perceived amount of protein contained by
16   the product, but also increase perceptions of other nonclaimed “healthy” nutrients. These
17
18   102
                 Oxford            Dictionary          Online,           available               at
19   http://www.oxforddictionaries.com/us/definition/american_english/superfood.
20   103
        Catherine Fernan et al., Health Halo Effects from Product Titles and Nutrient Content
21   Claims in the Context of “Protein” Bars, Health Communication, at 2 (August 30, 2017),
22   available at http://dx.doi.org/10.1080/10410236.2017.1358240.
     104
23      Irina A. Iles et al., Nutrient Content Claims: How They Impact Perceived Healthfulness
     of Fortified Snack Foods and the Moderating Effects of Nutrition Facts Labels, Health
24
     Communication, (August 20, 2017) (“Results indicated that the presence of an [Nutrient
25   Content Claim] on a fortified snack food product increased perceived healthfulness of that
     product, perceptions of the presence of healthful nutrients, and intentions to consume the
26
     product. The presence of NCCs also decreased perceptions of the presence of certain less
27   healthful nutrients”), available at http://dx.doi.org/10.1080/10410236.2017.1351277.
28
                                                    49
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 54 of 82




1    results are consistent with halo effect theory’s prediction that consumers tend to
2    overgeneralize from specific health claims, particularly when those claims relate to nutrients
3    that are perceived positively (Andrews et al., 1998; Chandon, 2012). That is, to the extent
4    that “protein” labeling created an initial positive impression of the product—which is likely
5    given protein’s positive reputation— the heightened cognitive accessibility of healthy and
6    positive association appear to have exerted a significant effect on participants’ subsequent,
7    health-relevant judgments (here, perceptions of non-claimed nutrients as well as the
8    product’s overall healthfulness).”105 In particular, including the term protein “within the
9    product title itself . . . went beyond increasing perceptions of protein content, spilling over
10   to increase perceptions of . . . the overall healthfulness of the product.”106
11                    Second, describing the Products as “The Original Refrigerated Protein Bar”
12   highlights protein as the characterizing nutrient thereby creating the impression that the
13   Products are predominantly composed of protein or at least a substantial portion comes from
14   protein. This is misleading because the Products are predominantly fat and sugar—not
15   protein. In fact, the Products contain both more grams of sugar and more grams of fat than
16   grams of protein.107 And, on average, the Products contain 155 calories from fat, 67 calories
17   from sugar, and only 53 calories from protein. In the Almond Acai bar, for example, 100
18   calories come from fat, 52 calories come from sugar, and only 28 calories come from protein.
19                 Defendant Deceptively Omits, Intentionally Distracts From, and
20                 Otherwise Downplays the Bars’ High Added Sugar Content
21                 In marketing its bars with health and wellness claims, Defendant regularly and
22   intentionally omits material information regarding the amount and dangers of the added
23
     105
24      Catherine Fernan et al., Health Halo Effects from Product Titles and Nutrient Content
     Claims in the Context of “Protein” Bars, Health Communication, at 8.
25
     106
26         Id.
     107
27      The only exception is for the Peanut Butter flavor, which has equal amount of total fat,
     sugar and protein.
28
                                                     50
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 55 of 82




1    sugars in its Products. Defendant is under a duty to disclose this information to consumers
2    because (a) Defendant is revealing some information about its products—enough to suggest
3    they are healthy or conducive to good physical health—without revealing additional material
4    information—that the amount of added sugar in the bars has detrimental health effects, (b)
5    Defendant’s deceptive omissions concern human health, and specifically the detrimental
6    health consequences of consuming its Products, (c) Defendant was in a superior position to
7    know of the dangers presented by the added sugars in its bars, as it is a food company whose
8    business depends upon food science and holds itself out to be a leader in health bars, and (d)
9    Defendant actively concealed material facts not known to Plaintiffs and the class.
10                As described above, in marketing its bars, Defendant regularly affirmatively
11   uses certain words and phrases to suggest its Products are healthy or conducive to good
12   health and physical well-being, which is misleading given their added sugar content.108 In
13   light of these voluntary statements, Defendant therefore has a duty to disclose information
14   regarding the harmful effects of the added sugar in its Products.
15   VI.   The Labeling of the High-Sugar Products Violates California, New York, and
16         Federal Laws and Regulations
17                Any Violation of Federal Food Labeling Statutes or Regulations is a
18                Violation of California and New York Saw
19                   “California, [and] New York . . . broadly prohibit the misbranding of food
20   in language largely identical to that found in the FDCA.” Ackerman v. Coca-Cola Co., 2010
21   U.S. Dist. LEXIS 73156, at *12 (E.D.N.Y. July 21, 2010).
22
23
24   108
         See Irina A. Iles et al., Nutrient Content Claims: How They Impact Perceived
25   Healthfulness of Fortified Snack Foods and the Moderating Effects of Nutrition Facts
     Labels, Health Communication, (August 20, 2017) (“Results indicated that the presence of
26   an [Nutrient Content Claim] on a fortified snack food product increased perceived
27   healthfulness of that product, perceptions of the presence of healthful nutrients, and
     intentions to consume the product. The presence of NCCs also decreased perceptions of the
28   presence of certain less healthful nutrients”).
                                                     51
                                    Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 56 of 82




1                 The Products and their labeling violate California Health and Safety Code §§
2    109875, et. seq. (the “Sherman Law”), which has expressly adopted the federal food labeling
3    requirements as its own. See Cal. Health & Safety Code § 110665.
4                 Under the Sherman Law, any violation the Federal Food Federal Food, Drug,
5    and Cosmetic Act and/or federal regulations is also a violation of the Sherman Law. See Cal.
6    Health & Safety Code § 110665 (“Any food is misbranded if its labeling does not conform
7    with the requirements for nutrition labeling as set forth in Section 403(q) (21 U.S.C. Sec.
8    343(q)) of the federal act and the regulation adopted pursuant thereto.”).
9                     “New York’s Agriculture and Marketing law similarly . . . incorporates the
10   FDCA’s labeling provisions found in 21 C.F.R. part 101.” Ackerman, 2010 U.S. Dist. LEXIS
11   73156, *12 (citing N.Y. Comp. Codes R. & Regs. tit. 1, § 259.1).
12                The Federal Food Federal Food, Drug, and Cosmetic Act expressly authorizes
13   state regulations, such as such as the Sherman Law and New York’s Agriculture and
14   Marketing Law, that are “identical to the requirement[s]” of the FDCA and federal
15   regulations. See 21 U.S.C. § 343-1.
16                Because the Sherman Law’s and the New York’s Agriculture and Marketing
17   Law’s requirements are identical to the requirements of the Federal Food, Drug, and
18   Cosmetic Act and FDA regulations, the Sherman Law and New York’s Agriculture and
19   Marketing Law are explicitly authorized by the FDCA.
20                The High-Sugar Products’ False and Misleading Labeling Claims Render
21                Them Misbranded
22                Defendant’s deceptive statements violate Cal. Health & Safety Code § 109875,
23   N.Y. Agric. & Mkts. Law § 201, and 21 U.S.C. § 343(a), which deem a food product
24   misbranded when its label is “false or misleading in any particular.”
25                As described above, the Products’ label contains numerous statements that are
26   false or misleading because they state, suggest, or imply that the Products are healthy or
27   conducive to good health and physical well-being, which render them misbranded.
28
                                                    52
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 57 of 82




1                 In addition, Defendant’s health and wellness statements challenged herein also
2    “fail[ed] to reveal facts that are material in light of other representations made or suggested
3    by the statement[s], word[s], design[s], device[s], or any combination thereof,” in violation
4    of 21 C.F.R. § 1.21(a)(1). Such facts include the detrimental health consequences of
5    consuming added sugars in amounts present in the challenged products.
6                 Defendant similarly failed to reveal facts that were “[m]aterial with respect to
7    the consequences which may result from use of the article under” both “[t]he conditions
8    prescribed in such labeling,” and “such conditions of use as are customary or usual,” in
9    violation of § 1.21(a)(2). Namely, Defendant failed to disclose the increased risk of serious
10   chronic disease likely to result from the usual consumption of its Products.
11                The Products are Misbranded Because they Bear Nutrient Content Claims
12                Without Complying with the Requirements for Making those Claims
13                The Products are misbranded because their labels bear nutrient content claims
14   that they do not meet the regulatory requirements to bear.
15                Under 21 U.S.C. § 343(r)(1)(A), a claim that characterizes the level of a
16   nutrient, which is of the type required to be in the labeling of the food, must be made in
17   accordance with a regulation promulgated by the Secretary (or, by delegation, the FDA)
18   authorizing the use of such a claim. See also Cal. Health & Safety Code § 110670 (“Any
19   food is misbranded if its labeling does not conform with the requirements for nutrient content
20   or health claims” set by federal law.); N.Y. Comp. Codes R. & Regs. tit. 1, § 259.1 (adopting
21   regulations found in 21 C.F.R. § 101 as New York Law).
22                Characterizing the level of a nutrient on food labels and labeling of a product
23   without complying with the specific requirements pertaining to nutrient content claims for
24   that nutrient renders the product misbranded under 21 U.S.C. § 343(r)(1)(A).
25                Under 21 C.F.R. § 101.13(h), a food that bears an express or implied nutrient
26   content claim, and contains more than 13 grams of total fat or 4 grams of saturated fat per
27   labeled serving, must also bear a disclosure statement on the label, immediately adjacent to
28
                                                    53
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 58 of 82




1    the claim, referring the consumer to nutrition information for that nutrient, e.g., “See
2    nutrition information for total fat and saturated fat content.” 21 C.F.R. § 101.13(h)(1).
3                 As seen below, for both Label Version A and Label Version B, the Products
4    bear an express protein nutrient content claim. Each Product regardless of flavor bears a
5    protein nutrient content claim only varying in the amount of protein claimed (e.g., “13G
6    PROTEIN” (Almond Butter) or “7G PROTEIN” (Almond Acai)), from one flavor to the
7    next.
8                 For example, as seen below, the Almond Butter flavor bears the claim “13g
9    Protein.” Each Product bears a similar express protein nutrient content claim.
10
11
12
13
14
15
16
17
18
19
20
21
22
23                  Figure 6 (Version A).                 Figure 7 (Version B).
24                The following flavors of the Products (the “Misbranded Products”) contain
25   more than 13 grams of total fat: Almond Butter, Blueberry Cashew, Carob Chip, Coconut
26   Peanut Butter, Dark Chocolate Almond, Dark Chocolate Chip Peanut Butter, Fruit and Nut,
27   Maple Almond, Mocha Chip, Peanut Butter, Pumpkin Pie (the “Misbranded Products”). See
28
                                                    54
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 59 of 82




1    Appendix 1. Thus, each of these Products is required to bear the total fat disclaimer statement
2    if the label bears a nutrient content claim. But none of the Misbranded Products bore any
3    disclosure statement when they were sold with the Version A label, which bore a protein
4    nutrient content claim.109
5                 All of the Misbranded Products, also violated requirements for the disclosure
6    statement when sold with Label Version B.
7                 Specifically, the Misbranded Products with Label Version B fail to comply with
8    the placement and size requirements for making a disclosure statement.
9                    Under 21 C.F.R. § 101.13(h)(4)(ii), “[t]he disclosure statement shall be
10   immediately adjacent to the nutrient content claim.” Although the Label Version B contains
11   a disclosure statement, it is not “immediately adjacent” to the protein claim. In fact,
12   Defendant intentionally tries to obscure the disclosure.
13
14
15
16
17
18
19
20
21
22
23
24
     109
25      Based on investigation, it appears that certain of the Misbranded Products were not sold
     with Label Version A because they were only introduced more recently. Nevertheless, those
26
     flavors that were only sold with Label Version B, were nevertheless misbranded. Through
27   discovery, Plaintiffs will be able to identify which flavors of the Misbranded Products were
     sold with only Label Version B and which were also sold with Label Version A.
28
                                                    55
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 60 of 82




1                    As seen in Figure 8, there is no disclosure immediately adjacent to the
2    protein nutrient content claim.
3
4
5
6
7
8
9
10
11
12
13
14
15
                                            Figure 8.
16
                  Instead, Defendant intentionally designed the label in such a way as to obscure
17
     the disclosure statement by placing the disclosure statement—not immediately adjacent to
18
     the protein nutrient content claim—but placing it separately, on a distinctly colored portion
19
     of the label that is both below and to the left of the nutrient content claim. Placement is such
20
     that the claim is not even visible when viewing the products straight on. See Figure 9.
21
22
23
24
25
26
27
28
                                                       56
                                       Clark et al. v. Perfect Bar, LLC
                                        CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 61 of 82




1
2
3
4
5
6
7
8
9
10
11
12
13
14                                             Figure 9.
15                In fact, the disclosure statement is only truly visible and legible when viewing
16   the Misbranded Products from the left side. See Figure 10. Accordingly, the Misbranded
17   Products that were sold with Label Version B are misbranded as they fail to comply with the
18   requirements of 21 C.F.R. § 101.13(h)(4)(ii).
19                In addition to the disclosure statement failing to comply with the placement
20   requirement, the statement is in smaller font than is permissible by regulation.
21                Under 21 C.F.R. § 101.13(h)(4)(i), “[t]he disclosure statement “See nutrition
22   information for __ content” shall be in easily legible boldface print or type, in distinct
23   contrast to other printed or graphic matter, and in a size no less than that required by
24   101.7(i)110 for the net quantity of contents statement, except where the size of the claim is
25
26   110
        Section 101.7(i)(2) provides that the height be not less than one-eighth inch in height on
27   packages the principal display panel of which has an area of more than 5 but not more than
     25 square inches, which is the size range in which the Products’ principle display panel falls.
28
                                                    57
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 62 of 82




1    less than two times the required size of the net quantity of contents statement, in which case
2    the disclosure statement shall be no less than one-half the size of the claim but no smaller
3    than one-sixteenth of an inch, unless the package complies with 101.2(c)(2), in which case
4    the disclosure statement may be in type of not less than one thirty-second of an inch.”
5                 Under the applicable provision, 21 C.F.R. § 101.7(i)(2), the statement of
6    identity must be no less than “one-eighth inch in height.” The disclosure statement, however,
7    is only one-sixteenth of an inch in height.
8                     Further the exception within 21 C.F.R. § 101.13(h)(4)(i) that “where the size
9    of the [nutrient content] claim is less than two times the required size of the net quantity of
10   contents statement, in which case the disclosure statement shall be no less than one-half the
11   size of the claim but no smaller than one-sixteenth of an inch” does not apply. The required
12   size of the net quantity of contents statement is one-eighth inch in height. The protein nutrient
13   content claim on the Misbranded Products’ label, however, is three-eighths of an inch in total
14   height.111 Thus, the nutrient content claim is not less than two times the size of the net
15   quantity of contents statement as required for the exception to apply.
16                    Even if the exception applied, the Products do not meet the requirements of
17   the exception since the disclosure statement is only one-sixteenth of an inch in height, less
18   than half the size of the nutrient content claim.
19                This neither complies with the spirit nor the letter of the law. Thus, all of the
20   Misbranded Products sold with Label Version B are misbranded.
21   VII. Plaintiffs’ Purchase, Reliance, and Injury
22                Plaintiffs were exposed to, read, and relied upon Defendant’s claims upon the
23   Products’ labeling and packaging that were intended to appeal to consumers, such as
24   themselves, that are interested in health and nutrition and that convey a misleading health
25   and wellness message.
26
     111
27      The “13G” portion of the claim alone stands one-fourth of an inch in height (exactly
     twice—not less—than the height of the net quantity statement.
28
                                                     58
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 63 of 82




1                Mr. Clark purchased a Peanut Butter flavor Perfect Bar in or about March of
2    2018. He purchased the Perfect Bar at Trader Joe’s located at 555 9th St., San Francisco,
3    California 94103.
4                To the best of his recollection, when deciding to purchase the high-sugar
5    Product, Mr. Clark read and relied on the following deceptive claims contained on the
6    labeling and packaging of the Products:
7                a.      “20+ superfoods”
8                b.      “17Gg PROTEIN”
9                c.      “THE ORIGINAL REFRIGERATED PROTEIN BAR”
10               d.      “Our Family Story [:] Our dad, Bud Keith, was a health food pioneer
11         before most folks had heard of ‘health food.’ To help our king size family eat right on
12         the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
13         ‘It’s perfect!’ and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
14         fresh protein bar recipe with the world. Combining whole food protein, clean
15         ingredients and incredible taste. It’s a bar so fresh it belongs in the fridge. Get the
16         whole nutty story at perfectbar.com”
17               Mr. Clark believed these claims regarding the health and nutrition qualities of
18   the Products, which are deceptive because they convey that the Products are healthy despite
19   that the Products contain excessive sugar, which detriments health.
20                    Mr. Sims believes he began purchasing the Products in early 2016. From
21   that time, to his most recent purchase in approximately July 2018, he purchased a
22   approximately 5 bars per week in a variety of flavors, most often, from the Trader Joes
23   located at 79 Wolf Rd. in Colonie, NY 12205. He paid approximately $1.99-$2.49 per bar.
24                    To the best of his recollection, when deciding to purchase the Products Mr.
25   Sims read and relied on the following deceptive claims on the packaging of the Products:
26               a.      “20+ superfoods”
27               b.      “__G PROTEIN”
28               c.      “THE ORIGINAL REFRIGERATED PROTEIN BAR”
                                                 59
                                 Clark et al. v. Perfect Bar, LLC
                                  CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 64 of 82




1                 d.      “Our Family Story [:] Our dad, Bud Keith, was a health food pioneer
2          before most folks had heard of ‘health food.’ To help our king size family eat right on
3          the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
4          ‘It’s perfect!’ and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
5          fresh protein bar recipe with the world. Combining whole food protein, clean
6          ingredients and incredible taste. It’s a bar so fresh it belongs in the fridge. Get the
7          whole nutty story at perfectbar.com”
8                 e.      “Our Story You could say our dad, Dr. Bud Keith, was grounded in
9          nutrition, he was a health food pioneer before many people had heard of ‘health food’
10         and he and mom were determined to help us eat right. One day, after mixing a variety
11         of superfood blends into organic peanut butter and honey-dad proclaimed, ‘it’s
12         perfect,’ and the Perfect Bar was born. Today, the oldest of the Keith kids are sharing
13         dad’s recipe with the world. No chemicals, preservatives or refined sugar. Just an
14         incredible combination of nutrition and taste that’s grounded in perfection. Enjoy.”
15                     Mr. Sims believed these claims regarding the health and wellness qualities
16   of the Products, which are deceptive because they are incompatible with the dangers of the
17   excessive sugar consumption to which the Products contribute.
18                When purchasing the Products, Plaintiffs were seeking a product that was
19   healthy to consume, that is, whose consumption would not increase their risk of CHD, stroke,
20   and other morbidity.
21                The health and wellness representations on the Products, however, were
22   misleading, and had the capacity, tendency, and likelihood to confuse or confound Plaintiffs
23   and other consumers acting reasonably (including the putative class) because, as described
24   in detail herein, the Products are not healthy.
25                Plaintiffs are not nutritionists, food experts, or food scientists, but rather lay
26   consumers, who did not have the specialized knowledge that Defendant had regarding the
27   nutrients present in its Products. At the time of purchase, Plaintiffs were unaware of the
28   extent to which consuming high amounts of added sugar, in any form, adversely affects
                                                60
                                Clark et al. v. Perfect Bar, LLC
                                  CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 65 of 82




1    blood cholesterol levels and increases risk of CHD, stroke, and other morbidity, or what
2    amount of added sugar might have such an effect.
3                  The average and reasonable consumer is unaware of the extent to which
4    consuming high amounts of added sugar, in any form, adversely affects blood cholesterol
5    levels and increases risk of CHD, stroke, and other morbidity, or what amount of added sugar
6    might have such an effect.
7                  Plaintiffs acted reasonably in relying on Defendant’s health and wellness
8    marketing, which Defendant intentionally placed on the Products’ labeling with the intent to
9    induce average consumers into purchasing the Products.
10                 Plaintiffs would not have purchased the Products or not been willing to pay the
11   premium that they cost if they knew that the labeling claims were false and misleading in
12   that the Products were not as healthy as represented but actually harm health.
13                 The high-sugar Products cost more than similar Products without misleading
14   labeling, and would have cost less absent the false and misleading statements.
15                 Through the misleading labeling claims, Defendant was able to gain a greater
16   share of the health-bar market than it would have otherwise and also increased the size of
17   the market.
18                 Plaintiffs paid more for the high-sugar Products, and would only have been
19   willing to pay less, or unwilling to purchase the Product at all, absent the false and misleading
20   labeling complained of herein.
21                 Plaintiffs and members of the Class would not have purchased the high-sugar
22   Products if it were known to them that the Products are misbranded pursuant to California,
23   New York and FDA regulations or that their claims were false or misleading.
24                 Plaintiffs would not have purchased the Products had they known the truth
25   about the health impacts of consuming the Products.
26                 For these reasons, the high-sugar Perfect Bar Products were worth less than
27   what Plaintiffs and the Class paid for them.
28
                                                     61
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 66 of 82




1                  Instead of receiving products that had actual healthful qualities, the Products
2    Plaintiffs and the Class received were not healthy.
3                  Plaintiffs and the Class lost money as a result of Defendant’s deceptive claims
4    and practices in that they did not receive what they paid for when purchasing the high-sugar
5    Products.
6                  Plaintiffs and the Class detrimentally altered their position and suffered
7    damages in an amount equal to the amount they paid for the high-sugar Perfect Bar Products.
8                  Plaintiffs continue to desire to purchase healthy nutrition bars, and continue to
9    see the Products in the stores in which they shop.
10                 Plaintiffs would purchase the challenged Products in the future if they were in
11   fact healthy, but unless Defendant is enjoined in the manner Plaintiffs request, they may not
12   be able to reasonably determine whether the Products have been reformulated to conform to
13   the misleading claims.
14                 Plaintiffs would likely purchase the challenged Products if they could trust that
15   the health and wellness claims were not false or misleading, but absent an injunction,
16   Plaintiffs will be unable to trust the representations on the Products when they encounter
17   them, as they frequently do, where they shop.
18                 Plaintiffs’ substantive right to a marketplace free of fraud, where they are
19   entitled to rely on representations such as those made by Defendant with confidence
20   continues to be violated every time Plaintiffs are exposed to a misleading Products labeling
21   claims—which they cannot trust as being truthful.
22                 If Plaintiffs could be assured that any health and wellness claims on the
23   challenged Products were lawful and not misleading, they would consider purchasing the
24   Products in the future.
25                               CLASS ACTION ALLEGATIONS
26                 Pursuant to Rule 23, Plaintiffs bring this action on behalf of themselves and a
27   class of all persons in the United States (or alternatively all persons in California and New
28
                                                     62
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 67 of 82




1    York) who purchased the high-sugar Products, for personal or household use, and not for
2    resale or distribution purposes.
3                 The members in the proposed Class are so numerous that individual joinder of
4    all members is impracticable, and the disposition of the claims of all Class Members in a
5    single action will provide substantial benefits to the parties and Court.
6                 Questions of law and fact common to Plaintiffs and the Class include:
7                 a.     whether Defendant communicated a message regarding healthfulness of
8          the Products through their packaging and advertising;
9                 b.     whether that message was material, or likely to be material to a
10         reasonable consumer;
11                c.     whether the challenged claims discussed above are false, misleading, or
12         reasonably likely to deceive a reasonable consumer;
13                d.     whether Defendant’s conduct violates public policy;
14                e.     whether Defendant’s conduct constitutes violations of the laws asserted
15         herein;
16                f.     whether Defendant engaged in false or misleading advertising;
17                g.     whether the Products are misbranded;
18                h.     whether Defendants breached warranties;
19                i.     whether Plaintiffs and Class members are entitled to declaratory and
20         injunctive relief; and
21                j.     whether Plaintiffs and Class members are entitled to actual damages,
22         statutory damages, restitution, punitive damages, attorneys’ fees and costs, injunctive,
23         and the amount of that or any other relief.
24                These common questions of law and fact predominate over questions that affect
25   only individual Class Members.
26                Plaintiff’s claims are typical of Class Members’ claims because they are based
27   on the same underlying conduct by Defendant. Specifically, all Class Members, including
28   Plaintiffs, were subjected to the same misleading and deceptive conduct when they
                                                  63
                                  Clark et al. v. Perfect Bar, LLC
                                    CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 68 of 82




1    purchased the challenged Products and suffered economic injury because the Products are
2    misrepresented. Absent Defendant’s business practice of deceptively and unlawfully
3    labeling its Products, Plaintiffs and Class members would not have purchased the Products
4    or only would have been willing to pay less.
5                  Plaintiffs will fairly and adequately represent and protect the interests of the
6    Class, have no interests incompatible with the interests of the Class, and have retained
7    counsel competent and experienced in class action litigation, in particular litigation based on
8    allegations of the false and misleading advertising of food products as healthy.
9                  Class treatment is superior to other options for resolution of the controversy
10   because the relief sought for each Class Member is small such that, absent representative
11   litigation, it would be infeasible for Class Members to redress the wrongs done to them.
12                 Questions of law and fact common to the Class predominate over any questions
13   affecting only individual Class Members.
14                 Defendant has acted on grounds applicable to the Class, thereby making
15   appropriate final injunctive and declaratory relief concerning the Class as a whole.
16                 As a result of the foregoing, class treatment is appropriate under Fed. R. Civ. P.
17   23(a), (b)(2), and (b)(3).
18                                       CAUSES OF ACTION
19                                     FIRST CAUSE OF ACTION
20                             Violations of the Unfair Competition Law,
21                                Cal. Bus. & Prof. Code § 17200 et seq.
22                 (By the Nationwide Class or Alternatively the California Class)
23                 Plaintiffs reallege and incorporates the allegations elsewhere in the Complaint
24   as if set forth in full herein.
25                 The UCL prohibits any “unlawful, unfair or fraudulent business act or practice.”
26   Cal. Bus. & Prof. Code §17200.
27                 The acts, omissions, misrepresentations, practices, and non-disclosures of
28   Defendant as alleged herein constitute business acts and practices.
                                                   64
                                   Clark et al. v. Perfect Bar, LLC
                                    CLASS ACTION COMPLAINT
               Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 69 of 82




1                                             Fraudulent
2                 A statement or practice is fraudulent under the UCL if it is likely to deceive the
3    public, applying an objective reasonable consumer test.
4                 As set forth herein, the Defendant’s claims and omissions relating to the high-
5    sugar Products are likely to deceive reasonable consumers and the public.
6                                              Unlawful
7                 The acts alleged herein are “unlawful” under the UCL in that they violate at
8    least the following laws:
9          •      The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.
10         •      The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
11         •      Code of Federal Regulations, 21 CFR § 101 et seq
12         •      The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.; and
13         •      The California Sherman Food, Drug, and Cosmetic Law, Cal. Health & Safety
14   Code §§ 110100 et seq.
15                                              Unfair
16                Defendant’s conduct with respect to the labeling, advertising, and sale of the
17   high-sugar Products was also unfair because it violated public policy as declared by specific
18   constitutional, statutory or regulatory provisions, including but not limited to the False
19   Advertising Law, portions of the Federal Food, Drug, and Cosmetic Act, and portions of the
20   California Sherman Food, Drug, and Cosmetic Law.
21                Defendant’s conduct with respect to the labeling, advertising, and sale of the
22   high-sugar Products was also unfair because the consumer injury was substantial, not
23   outweighed by benefits to consumers or competition, and not one consumers themselves
24   could reasonably have avoided.
25                Defendant’s conduct with respect to the labeling, advertising, and sale of the
26   high-sugar Products was unfair because Defendant’s conduct was immoral, unethical,
27   unscrupulous, or substantially injurious to consumers and the utility of its conduct, if any,
28   does not outweigh the gravity of the harm to its victims.
                                                   65
                                   Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 70 of 82




1                  Neither the economic nor health harm to consumers from purchasing and
2    consuming the high-sugar Products due to the deceptive claims are outweighed by
3    Defendant’s increased profits from use of the health and wellness labeling claims and its
4    material omissions.
5                  Defendant profited from its sale of the falsely, deceptively, and unlawfully
6    advertised high-sugar Products to unwary consumers.
7                  Plaintiffs and Class Members are likely to be damaged by Defendant’s
8    deceptive trade practices, as Defendant continues to disseminate misleading information.
9    Thus, injunctive relief enjoining this deceptive practice is proper.
10                 Defendant’s conduct caused and continues to cause substantial injury to
11   Plaintiffs and the other Class Members, who have suffered injury in fact as a result of
12   Defendant’s fraudulent, unlawful, and unfair conduct.
13                 In accordance with Bus. & Prof. Code § 17203, Plaintiffs, on behalf of
14   themselves, the Class, and the general public, seek an order enjoining Defendant from
15   continuing to conduct business through unlawful, unfair, or fraudulent acts and practices,
16   and to commence a corrective advertising campaign.
17                 Plaintiffs, on behalf of themselves and the Class also seek an order for
18   disgorgement and restitution of all monies from the sale of the high-sugar Products, which
19   were unjustly acquired through acts of unlawful, unfair, and fraudulent competition.
20                                     SECOND CAUSE OF ACTION
21                               Violations of the False Advertising Law,
22                               Cal. Bus. & Prof. Code §§ 17500 et seq.
23                 (By the Nationwide Class or Alternatively the California Class)
24                 Plaintiffs reallege and incorporates the allegations elsewhere in the Complaint
25   as if set forth in full herein.
26                 Under the FAL, “[i]t is unlawful for any person, firm, corporation or
27   association, or any employee thereof with intent directly or indirectly to dispose of real or
28   personal property or to perform services” to disseminate any statement “which is untrue or
                                                   66
                                   Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 71 of 82




1    misleading, and which is known, or which by the exercise of reasonable care should be
2    known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
3                  It is also unlawful under the FAL to disseminate statements concerning property
4    or services that are “untrue or misleading, and which is known, or which by the exercise of
5    reasonable care should be known, to be untrue or misleading.” Id.
6                  As alleged herein, the advertisements, labeling, policies, acts, and practices of
7    Defendant relating to the high-sugar Products misled consumers acting reasonably as to the
8    healthfulness of the high-sugar Products.
9                  Plaintiffs suffered injury in fact as a result of Defendant’s actions as set forth
10   herein because Plaintiffs purchased the high-sugar Products in reliance on Defendant’s false
11   and misleading marketing claims and lost money as a result.
12                 Defendant’s business practices as alleged herein constitute unfair, deceptive,
13   untrue, and misleading advertising pursuant to the FAL because it has advertised the high-
14   sugar Products in a manner that is untrue or misleading, which it knew or reasonably should
15   have known.
16                 Defendant profited from its sales of the falsely and deceptively advertised high-
17   sugar Products to unwary consumers.
18                 As a result, pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiffsand the Class
19   are entitled to injunctive and equitable relief, restitution, and an order for the disgorgement
20   of the funds by which Defendant was unjustly enriched.
21                                     THIRD CAUSE OF ACTION
22                          Violations of the Consumer Legal Remedies Act,
23                                     Cal. Civ. Code §§ 1750 et seq.
24                 (By the Nationwide Class or Alternatively the California Class)
25                 Plaintiffs reallege and incorporates the allegations elsewhere in the Complaint
26   as if set forth in full herein.
27
28
                                                       67
                                       Clark et al. v. Perfect Bar, LLC
                                        CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 72 of 82




1                  The CLRA prohibits deceptive practices in connection with the conduct of a
2    business that provides goods, property, or services primarily for personal, family, or
3    household purposes.
4                  Defendant’s false and misleading labeling and other policies, acts, and practices
5    described herein were designed to, and did, induce the purchase and use of Defendant’s high-
6    sugar Products for personal, family, or household purposes by Plaintiffs and other Class
7    Members, and violated and continue to violate at least the following sections of the CLRA:
8                  a.    § 1770(a)(5): representing that goods have characteristics, uses, or
9          benefits which they do not have;
10                 b.    § 1770(a)(7): representing that goods are of a particular standard, quality,
11         or grade if they are of another;
12                 c.    § 1770(a)(9): advertising goods with intent not to sell them as advertised;
13         and
14                 d.    § 1770(a)(16): representing the subject of a transaction has been supplied
15         in accordance with a previous representation when it has not.
16                 Defendant profited from its sales of the falsely, deceptively, and unlawfully
17   advertised high-sugar Products to unwary consumers.
18                 Defendant’s wrongful business practices regarding the high-sugar Products
19   constituted, and constitute, a continuing course of conduct in violation of the CLRA.
20                 Pursuant to California Civil Code § 1782, Plaintiffs sent written notice to
21   Defendant of their claims, attached hereto as Attachment A, but Defendant failed to remedy
22   the violations within 30 days thereafter. Because Defendant failed to implement remedial
23   measures, Plaintiffs on behalf of himself and the Class, seeks injunctive relief under Civil
24   Code § 1782(d), as well as statutory, actual, and punitive damages, including attorneys’ fees.
25                 Filed concurrently with the Complaint, attached hereto as Attachment B, is
26   Plaintiff, Howard Clarks venue of affidavit as required under California Civil Code § 1782.
27
28
                                                     68
                                     Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 73 of 82




1                                      FOURTH CAUSE OF ACTION
2                                      Breaches of Express Warranties,
3                                         Cal. Com. Code § 2313(1)
4                  (By the Nationwide Class or Alternatively the California Class)
5                    Plaintiffs reallege and incorporates the allegations elsewhere in the Complaint
6    as if set forth in full herein.
7                    Through the following labeling statements on the high-sugar Products,
8    Defendant made affirmations of fact or promises, or description of goods regarding the
9    health and nutrition properties of the Products, specifically through the labeling promises
10   listed below:
11                   a.    “Our Story [:] You could say our dad, Dr. Bud Keith, was grounded in
12          nutrition, he was a health food pioneer before many people had heard of ‘health food’
13          and he and mom were determined to help us eat right. One day, after mixing a variety
14          of superfood blends into organic peanut butter and honey-dad proclaimed, ‘it’s
15          perfect,’ and the Perfect Bar was born. Today, the oldest of the Keith kids are sharing
16          dad’s recipe with the world. No chemicals, preservatives or refined sugar. Just an
17          incredible combination of nutrition and taste that’s grounded in perfection. Enjoy.”
18                   b.    “Our Family Story [:] Our dad, Bud Keith, was a health food pioneer
19          before most folks had heard of ‘health food.’ To help our king size family eat right on
20          the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
21          ‘It’s perfect!’ – and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
22          fresh protein bar recipe with the world. Combining whole food protein, clean
23          ingredients and incredible taste. It’s a bar so fresh, it belongs in the fridge. Get the
24          whole nutty story at perfectbar.com.”
25                   These representations were “part of the basis of the bargain” in that Plaintiffs
26   and the Class purchased the high-sugar Products in reasonable reliance on those statements.
27   Cal. Com. Code § 2313(1).
28
                                                        69
                                        Clark et al. v. Perfect Bar, LLC
                                         CLASS ACTION COMPLAINT
                 Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 74 of 82




1                  Defendant breached its express warranties by selling Products that are not
2    healthy, but contain high amounts of added sugar, which is harmful to health.
3                  Plaintiffs sent Defendant, via certified mail, notice of its breaches of express
4    and implied warranties on June 22, 2018, and on September 11, 2018 in letters attached
5    hereto as Attachment A.
6                  That breach actually and proximately caused injury in the form of the lost
7    purchase price that Plaintiffs and Class members paid for the high-sugar Products.
8                  As a result, Plaintiffs seeks, on behalf of themselves and other Class Members,
9    their actual damages arising as a result of Defendant’s breaches of express warranty.
10                                     FIFTH CAUSE OF ACTION
11                         Breach of Implied Warranty of Merchantability,
12                                       Cal. Com. Code § 2314
13                 (By the Nationwide Class or Alternatively the California Class)
14                 Plaintiffs reallege and incorporates the allegations elsewhere in the Complaint
15   as if set forth in full herein.
16                 Defendant, through its acts set forth herein, in the sale, marketing, and
17   promotion of the high-sugar Products, made representations to Plaintiffs and the Class
18   regarding the health and nutrition properties of the Products, specifically through the labeling
19   promises listed below:
20                 a.     “Our Story [:] You could say our dad, Dr. Bud Keith, was grounded in
21          nutrition, he was a health food pioneer before many people had heard of ‘health food’
22          and he and mom were determined to help us eat right. One day, after mixing a variety
23          of superfood blends into organic peanut butter and honey-dad proclaimed, ‘it’s
24          perfect,’ and the Perfect Bar was born. Today, the oldest of the Keith kids are sharing
25          dad’s recipe with the world. No chemicals, preservatives or refined sugar. Just an
26          incredible combination of nutrition and taste that’s grounded in perfection. Enjoy.”
27                 b.     “Our Family Story [:] Our dad, Bud Keith, was a health food pioneer
28          before most folks had heard of ‘health food.’ To help our king size family eat right on
                                                   70
                                   Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 75 of 82




1             the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
2             ‘It’s perfect!’ – and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
3             fresh protein bar recipe with the world. Combining whole food protein, clean
4             ingredients and incredible taste. It’s a bar so fresh, it belongs in the fridge. Get the
5             whole nutty story at perfectbar.com.”
6                   Defendant is a merchant with respect to the goods of this kind which were sold
7    to Plaintiffs and the Class, and there was, in the sale to Plaintiffs and other consumers, an
8    implied warranty that those goods were merchantable.
9                   However, Defendant breached that implied warranty in that the high-sugar
10   Products are harmful to health, increasing risk of cardiovascular disease, obesity, liver
11   disease and other serious diseases.
12                  These representations were “part of the basis of the bargain” in that Plaintiffs
13   and the Class purchased the Products in reasonable reliance on those statements.
14                  As an actual and proximate result of Defendant’s conduct, Plaintiff and the
15   Class did not receive goods as impliedly warranted by Defendant to be merchantable in that
16   they did not conform to promises and affirmations made on the container or label of the
17   goods.
18                  Plaintiffs sent Defendant, via certified mail, notice of its breaches of express
19   and implied warranties on June 22, 2018 and September 11, 2018 in letter attached hereto as
20   Attachment A.
21                  Plaintiffs and the Class have sustained damages as a proximate result of the
22   foregoing breach of implied warranty in the amount of the high-sugar Products’ purchase
23   price.
24                  Plaintiffs on behalf of themselves and the Class seeks actual damages resulting
25   from Defendant’s breach.
26
27
28
                                                      71
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 76 of 82




1                                   SIXTH CAUSE OF ACTION
2                                Unfair And Deceptive Business Practices,
3                                          N.Y. Gen. Bus. L. § 349
4                                  (Alternatively By the New York Class)
5                 Plaintiff Sims realleges and incorporates the allegations elsewhere in the
6    Complaint as if fully set forth herein.
7                 Defendant’s conduct constitutes deceptive acts or practices or false advertising
8    in the conduct of business, trade or commerce or on the furnishing of services in New York
9    which affects the public interest under N.Y. Gen. Bus. L. § 349.
10                As alleged herein, by advertising, marketing, distributing, and selling the high-
11   sugar products with false or misleading claims and representations, Defendant engaged in,
12   and continues to engage in, deceptive acts and practices.
13                As alleged herein, by misbranding the high-sugar products, Defendant engaged
14   in, and continues to engage in, unlawful and deceptive acts and practices.
15                Defendant’s conduct was materially misleading to Plaintiff and the Class.
16   During the Class Period, Defendant carried out a plan, scheme and course of conduct which
17   was consumer oriented.
18                As a direct and proximate result of Defendant’s violation of N.Y. Gen. Bus. L.
19   § 349, Plaintiff and the New York Class were injured and suffered damages.
20                The injuries to Plaintiff and the New York Class were foreseeable to Defendant
21   and, thus Defendant’s actions were unconscionable and unreasonable.
22                Defendant is liable for damages sustained by Plaintiff and the New York Class
23   to the maximum extent allowable under N.Y. Gen. Bus. L. § 349.
24                On behalf of himself and other members of the New York Class, Plaintiff seeks
25   to enjoin the unlawful acts and practices described herein, to recover actual damages or fifty
26   dollars per violation, whichever is greater, three times actual damages for knowing and
27   willful violations, and reasonable attorneys’ fees.
28
                                                    72
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 77 of 82




1                                 SEVENTH CAUSE OF ACTION
2                                         False Advertising,
3                                      N.Y. Gen. Bus. L. § 350
4                              (Alternatively By the New York Class)
5                 Plaintiff Sims realleges and incorporates the allegations elsewhere in the
6    Complaint as if fully set forth herein.
7                 Defendant has engaged and is engaging in consumer-oriented conduct which is
8    deceptive or misleading in a material way, constituting false advertising in the conduct of
9    any business, trade, or commerce, in violation of N.Y. Gen. Bus. L. § 350.
10                As a result of Defendant’s false advertising, Plaintiff and the New York Class
11   have suffered and continue to suffer substantial injury, including damages, which would not
12   have occurred but for the false and deceptive advertising, and which will continue to occur
13   unless Defendant is permanently enjoined by this Court.
14                On behalf of himself and other members of the New York Class, Plaintiff seeks
15   to enjoin the unlawful acts and practices described herein, to recover actual damages or five
16   hundred dollars per violation, whichever is greater, three times actual damages for willful or
17   knowing violations, and reasonable attorneys’ fees.
18                                 EIGHTH CAUSE OF ACTION
19                                  Breach of Express Warranty
20                                        N.Y. U.C.C. § 2-313
21                             (Alternatively By the New York Class)
22                 Plaintiff Sims realleges and incorporates the allegations elsewhere in the
23   Complaint as if fully set forth herein.
24                 In selling the high-sugar Products to Plaintiff and the Class, Defendant made
25   affirmations of fact or promise regarding the health properties of the Product through the
26   following statements:
27                a.     “Our Story You could say our dad, Dr. Bud Keith, was grounded in
28         nutrition, he was a health food pioneer before many people had heard of ‘health food’
                                                    73
                                    Clark et al. v. Perfect Bar, LLC
                                      CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 78 of 82




1          and he and mom were determined to help us eat right. One day, after mixing a variety
2          of superfood blends into organic peanut butter and honey-dad proclaimed, ‘it’s
3          perfect,’ and the Perfect Bar was born. Today, the oldest of the Keith kids are sharing
4          dad’s recipe with the world. No chemicals, preservatives or refined sugar. Just an
5          incredible combination of nutrition and taste that’s grounded in perfection. Enjoy.”
6                 b.     “Our Family Story [:] Our dad, Bud Keith, was a health food pioneer
7          before most folks had heard of ‘health food.’ To help our king size family eat right on
8          the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
9          ‘It’s perfect!’ and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
10         fresh protein bar recipe with the world. Combining whole food protein, clean
11         ingredients and incredible taste. It’s a bar so fresh it belongs in the fridge. Get the
12         whole nutty story at perfectbar.com.”
13                These representations were “part of the basis of the bargain” in that Plaintiff
14   and the New York Class purchased the Products in reasonable reliance on those statements.
15                Defendant breached its express warranties by selling Products that are not
16   nutritious or healthful, but are harmful to health, increasing risk of cardiovascular disease,
17   obesity, liver disease and other serious diseases.
18                That breach actually and proximately caused injury in the form of the lost
19   purchase price that Plaintiff and the Class paid for the high-sugar Products.
20                Defendant was sent notice, via certified mail, of its breaches of express and
21   implied warranties on June 22, 2018 and September 11, 2018 in letters attached hereto as
22   Attachment A.
23                Plaintiff, on behalf of himself and the New York Class, seeks actual damages
24   for Defendant’s breach of warranty.
25
26
27
28
                                                    74
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 79 of 82




1                                   NINTH CAUSE OF ACTION
2                         Breach of Implied Warranty of Merchantability
3                                        N.Y. U.C.C. § 2-314
4                              (Alternatively By the New York Class)
5                 Plaintiff Sims realleges and incorporates the allegations elsewhere in the
6    Complaint as if fully set forth herein.
7                 Defendant, through its acts set forth herein, in the sale, marketing, and
8    promotion of the Products, made representations to Plaintiff and the Class regarding the
9    health and nutrition properties of the Products through the following labeling promises:
10                a.     “Our Story You could say our dad, Dr. Bud Keith, was grounded in
11         nutrition, he was a health food pioneer before many people had heard of ‘health food’
12         and he and mom were determined to help us eat right. One day, after mixing a variety
13         of superfood blends into organic peanut butter and honey-dad proclaimed, ‘it’s
14         perfect,’ and the Perfect Bar was born. Today, the oldest of the Keith kids are sharing
15         dad’s recipe with the world. No chemicals, preservatives or refined sugar. Just an
16         incredible combination of nutrition and taste that’s grounded in perfection. Enjoy.”
17                b.     “Our Family Story [:] Our dad, Bud Keith, was a health food pioneer
18         before most folks had heard of ‘health food.’ To help our king size family eat right on
19         the go, he mixed organic nut butter and honey with a superfood blend and proclaimed,
20         ‘It’s perfect!’ and the Perfect Bar recipe was born. Today, us kids are sharing dad’s
21         fresh protein bar recipe with the world. Combining whole food protein, clean
22         ingredients and incredible taste. It’s a bar so fresh it belongs in the fridge. Get the
23         whole nutty story at perfectbar.com.”
24                Defendant is a merchant with respect to the goods of this kind, which were sold
25   to Plaintiff and the Class, and there was, in the sale to Plaintiff and other consumers, an
26   implied warranty that those goods were merchantable and conformed to the promises made
27   on the Products’ labeling.
28
                                                    75
                                    Clark et al. v. Perfect Bar, LLC
                                     CLASS ACTION COMPLAINT
                  Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 80 of 82




1                   These representations were “part of the basis of the bargain” in that Plaintiff
2    and the Class purchased the Products in reasonable reliance on those statements.
3                   However, Defendant breached that implied warranty in that the Products are
4    not adequately labeled, and do not conform to the promises or affirmations of fact made on
5    the label because the composition of the Products is not healthful.
6                   As an actual and proximate result of Defendant’s conduct, Plaintiff and the New
7    York Class did not receive goods as impliedly warranted by Defendant to be merchantable
8    in that they did not conform to promises and affirmations made on the container or label of
9    the goods.
10                  Plaintiff and the New York Class have sustained damages as a proximate result
11   of the foregoing breach of implied warranty in the amount of the Products’ purchase price.
12                  Defendant was sent notice, via certified mail, of its breaches of express and
13   implied warranties on June 22, 2018 and September 11, 2018 in letters attached hereto as
14   Attachment A.
15                  Plaintiff, on behalf of himself and the New York Class, seeks actual damages
16   for Defendant’s breach of warranty.
17                                      PRAYER FOR RELIEF
18                  Wherefore, Plaintiffs, on behalf of themselves, all others similarly situated, and
19   the general public, pray for judgment against Defendant as to each and every cause of action,
20   and the following remedies:
21                  A.    An Order declaring this action to be a proper class action, appointing
22         Plaintiffs as class representatives, and appointing undersigned counsel as class
23         counsel;
24                  B.    An Order requiring Defendant to bear the cost of class notice;
25                  C.    An Order enjoining Defendant from using any challenged labeling or
26         marketing claim that is found to be false, misleading, or unlawful, or that breaches a
27         warranty;
28
                                                      76
                                      Clark et al. v. Perfect Bar, LLC
                                       CLASS ACTION COMPLAINT
              Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 81 of 82




1               D.     An Order compelling Defendant to conduct a corrective advertising
2         campaign;
3               E.     An Order compelling Defendant to destroy all misleading and deceptive
4         advertising materials and the high-sugar Products’ labels;
5               F.     An Order requiring Defendant to pay restitution to restore all funds
6         acquired by means of any act or practice declared by this Court to be an unlawful,
7         unfair, or fraudulent business act or practice, or untrue or misleading advertising;
8               G.     An Order requiring Defendant to pay actual, compensatory, statutory,
9         and punitive damages where permitted by law;
10              H.     Pre- and post-judgment interest where available;
11              I.     An award of attorneys’ fees and costs;
12              J.     Any other and further relief that Court deems necessary, just, or proper.
13                                       JURY DEMAND
14        Plaintiffs hereby demand a trial by jury on all issues so triable.
15
16   Dated: September 28, 2018             /s/ Paul K. Joseph
17                                         THE LAW OFFICE OF PAUL K. JOSEPH, PC
                                           PAUL K. JOSEPH
18                                         paul@pauljosephlaw.com
19                                         4125 W. Point Loma Blvd., No. 309
                                           San Diego, CA 92110
20                                         Phone: (619) 767-0356
21                                         Fax: (619) 331-2943
                                           THE LAW OFFICE OF JACK
22                                         FITZGERALD, PC
23                                         JACK FITZGERALD (SBN 257370)
                                           jack@jackfitzgeraldlaw.com
24                                         TREVOR M. FLYNN (SBN 253362)
25                                         trevor@jackfitzgeraldlaw.com
                                           MELANIE PERSINGER (SBN 275423)
26                                         melanie@jackfitzgeraldlaw.com
27                                         Hillcrest Professional Building
                                           3636 Fourth Avenue, Suite 202
28                                         San Diego, California 92103
                                                   77
                                   Clark et al. v. Perfect Bar, LLC
                                    CLASS ACTION COMPLAINT
     Case 3:18-cv-06006-WHA Document 1 Filed 09/30/18 Page 82 of 82




1                             Phone: (619) 692-3840
                              Fax: (619) 362-9555
2
                              Counsel for Plaintiffs and the Proposed Class
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      78
                      Clark et al. v. Perfect Bar, LLC
                       CLASS ACTION COMPLAINT
